UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K X ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010. OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number001-13643 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 73-1520922 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 100 West Fifth Street, Tulsa, OK (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code(918) 588-7000 Securities registered pursuant to Section 12(b) of the Act: Common stock, par value of $0.01 New York Stock Exchange (Title of each class) (Name of each exchange on which registered) Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes X No. Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes No X. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Registration S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one) Large accelerated filer XAccelerated filer Non-accelerated filer Smaller reporting company Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes No X. Aggregate market value of registrant’s common stock held by non-affiliates based on the closing trade price on June 30, 2010, was $4.6 billion. On February 14, 2011, the Company had 107,021,170 shares of common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE: Portions of the definitive proxy statement to be delivered to shareholders in connection with the Annual Meeting of Shareholders to be held May 25, 2011, are incorporated by reference in Part III. Table of Contents ONEOK, Inc. 2 Part I. Page No. Item 1. Item 1A. Item 1B. Business Risk Factors Unresolved Staff Comments 5-18 18-30 30 Item 2. Properties 30-32 Item 3. Legal Proceedings 32-33 Item 4. Submission of Matters to a Vote of Security Holders 33 Part II. Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 33-35 Item 6. Selected Financial Data 35 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 36-62 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 62-65 Item 8. Financial Statements and Supplementary Data 66-116 Item 9. Item 9A. Item 9B. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Controls and Procedures Other Information Part III. Item 10. Directors, Executive Officers and Corporate Governance 117-118 Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 118-119 Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services Part IV. Item 15. Exhibits, Financial Statement Schedules 119-126 Signatures As used in this Annual Report, references to “we,” “our” or “us” refer to ONEOK, Inc., an Oklahoma corporation, and its predecessors and subsidiaries, unless the context indicates otherwise. 2 Table of Contents GLOSSARY The abbreviations, acronyms and industry terminology used in this Annual Report are defined as follows: AFUDC Allowance for funds used during construction Annual Report Annual Report on Form 10-K for the year ended December 31, 2010 ASU Accounting Standards Update Bbl Barrels, 1 barrel is equivalent to 42 United States gallons Bbl/d Barrels per day BBtu/d Billion British thermal units per day Bcf Billion cubic feet Bcf/d Billion cubic feet per day Btu(s) British thermal units, a measure of the amount of heat required to raise the temperature of one pound of water one degree Fahrenheit Bushton Plant Bushton Gas Processing Plant CFTC Commodities Futures Trading Commission Clean Air Act Federal Clean Air Act, as amended Clean Water Act Federal Water Pollution Control Act Amendments of 1972, as amended EBITDA Earnings before interest expense, income taxes, depreciation and amortization EBITDAR Earnings before interest expense, income taxes, depreciation and amortization and rent expense EPA United States Environmental Protection Agency Exchange Act Securities Exchange Act of 1934, as amended FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission GAAP Accounting principles generally accepted in the United States of America Guardian Pipeline Guardian Pipeline, L.L.C. Heartland Heartland Pipeline Company IRS Internal Revenue Service KCC Kansas Corporation Commission KDHE Kansas Department of Health and Environment LDCs Local distribution companies LIBOR London Interbank Offered Rate MBbl Thousand barrels MBbl/d Thousand barrels per day Mcf Thousand cubic feet MDth/d Thousand dekatherms per day Midwestern Gas Transmission Midwestern Gas Transmission Company MMBbl Million barrels MMBtu Million British thermal units MMBtu/d Million British thermal units per day MMcf Million cubic feet MMcf/d Million cubic feet per day Moody’s Moody’s Investors Service, Inc. Natural Gas Act Natural Gas Act of 1938, as amended Natural Gas Policy Act Natural Gas Policy Act of 1978, as amended NGL products Marketable natural gas liquid purity products, such as ethane, ethane/propane mix, propane, iso-butane, normal butane and natural gasoline NGL(s) Natural gas liquid(s) Northern Border Pipeline Northern Border Pipeline Company NYMEX New York Mercantile Exchange NYSE New York Stock Exchange OCC Oklahoma Corporation Commission ONEOK ONEOK, Inc. ONEOK Credit Agreement ONEOK’s amended and restated $1.2 billion revolving credit agreement dated July 14, 2006 ONEOK Partners ONEOK Partners, L.P. 3 Table of Contents ONEOK Partners Credit Agreement ONEOK Partners’ $1.0 billion amended and restated revolving credit agreement dated March 30, 2007 ONEOK Partners GP ONEOK Partners GP, L.L.C., a wholly owned subsidiary of ONEOK and the sole general partner of ONEOK Partners OPIS Oil Price Information Service Overland Pass Pipeline Company Overland Pass Pipeline Company LLC Quarterly Report Quarterly Report(s) on Form 10-Q RRC Railroad Commission of Texas S&P Standard & Poor’s Rating Group SEC Securities and Exchange Commission Securities Act Securities Act of 1933, as amended TransCanada TransCanada Corporation Viking Gas Transmission Viking Gas Transmission Company XBRL eXtensible Business Reporting Language The statements in this Annual Report that are not historical information, including statements concerning plans and objectives of management for future operations, economic performance or related assumptions, are forward-looking statements.Forward-looking statements may include words such as “anticipate,” “estimate,” “expect,” “project,” “intend,” “plan,” “believe,” “should,” “goal,” “forecast,” “guidance,” “could,” “may,” “continue,” “might,” “potential,” “scheduled”and other words and terms of similar meaning.Although we believe that our expectations regarding future events are based on reasonable assumptions, we can give no assurance that such expectations and assumptions will be achieved.Important factors that could cause actual results to differ materially from those in the forward-looking statements are described under Part I, Item 1A, Risk Factors, and Part II, Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operation and “Forward-Looking Statements,” in this Annual Report. 4 Table of Contents PART I ITEM 1.BUSINESS GENERAL We are a diversified energy company and successor to the company founded in 1906 known as Oklahoma Natural Gas Company.Our common stock is listed on the NYSE under the trading symbol “OKE.”We are the sole general partner and own 42.8 percent of ONEOK Partners, L.P. (NYSE: OKS), one of the largest publicly traded master limited partnerships.ONEOK Partners is a leader in the gathering, processing, storage and transportation of natural gas in the United States.In addition, ONEOK Partners owns one of the nation’s premier natural gas liquids systems, connecting NGL supply in the Mid-Continent and Rocky Mountain regions with key market centers.We are the largest natural gas distributor in Oklahoma and Kansas and the third largest natural gas distributor in Texas, providing service as a regulated public utility to wholesale and retail customers.Our largest distribution markets are Oklahoma City and Tulsa, Oklahoma; Kansas City, Wichita and Topeka, Kansas; and Austin and El Paso, Texas.Our energy services business is engaged in providing premium natural gas marketing services to its customers across the United States. DESCRIPTION OF BUSINESS We report operations in the following business segments: · ONEOK Partners; · Distribution; and · Energy Services. Business Strategy Our primary business strategy is to deliver consistent growth and sustainable earnings, while focusing on safe, reliable, environmentally responsible and legally compliant operations for our customers, employees, contractors and the public through the following: · Operate in a safe, reliable and environmentally responsible manner - environmental, safety and health issues continue to be a primary focus for us; our emphasis on environmental, safety and health initiatives has produced improvements in the key indicators we track; · Increase distributable cash flow at our ONEOK Partners segment through a combination of internal growth projects and strategic acquisitions - during 2artners’ cash distributions increased by 1 cent per unit each quarter, approximately a 3-percent increase compared with 2009; ONEOK Partners has added to its fee-based earnings with the completion of its more than $2.0 billion of capital projects in 2009, which generate predominantly fee-based earnings; ONEOK Partners has announced in 2010 and early 2011 an additional $1.8 billion to $2.1 billion in new capital projects in the Bakken Shale, the Cana-Woodford Shale and the Granite Wash areas, which, when completed, ONEOK Partners anticipates will provide additional earnings and cash flows; · Increase operating income in our Distribution segment - our Distribution segment benefited from rate strategies including a performance-based rate mechanism in Oklahoma, capital-recovery mechanisms in Kansas and portions of Texas and cost-of-service adjustments in certain Texas jurisdictions that address investments in rate base and changes in expense;our Distribution segment’s operating efficiencies include investments in automated meters in Oklahoma, upgrades to service-order scheduling and dispatch systems and a driver-monitoring system; · Continue our focus on our key markets in our Energy Services segment - our Energy Services segment continues its focus on providing customer-specific premium services and continues to realign its contracted storage and transportation capacity with its customers’ premium-service requirements; · Execute strategic acquisitions that provide long-term value - we remain a disciplined buyer of assets and continue to evaluate assets that come to market.We did not consummate any acquisitions in 2010; · Manage our balance sheet to maintain strong credit ratings - our balance sheet remains strong, ending 2010 with a capitalization structure of 40-percent debt and 60-percent equity, excluding the debt of ONEOK Partners; we will seek to maintain our investment-grade credit ratings; and · Attract, develop and retain employees to support strategy execution - we continue to execute on our recruiting strategy that targets colleges, universities and vocational-technical schools in our operating areas; we also continue development efforts with our current employees. EXECUTIVE SUMMARY Our 2010 operating results include the benefits from a full year of operation of more than $2.0 billion in growth projects completed by ONEOK Partners in 2009, reflecting increases in NGL volumes gathered, fractionated and sold, natural gas 5 Table of Contents transportation capacity contracted and natural gas volumes processed in the Williston Basin.ONEOK Partners expects continued development of the reserves in the Bakken Shale and Three Forks formations in the Williston Basin and in the Cana-Woodford Shale and Granite Wash areas in Oklahoma and Texas as drilling activities increase in these areas.Additionally, we benefited from the new rate design that was implemented in Oklahoma in our Distribution segment.Our Energy Services segment continues to align its contracted natural gas transportation and storage capacity with the needs of its premium-services customers to reduce annual earnings volatility. ONEOK Partners has announced approximately $1.8 billion to $2.1 billion in growth projects, primarily in the Williston Basin in North Dakota and the Cana-Woodford Shale and Granite Wash areas in Oklahoma and Texas that will enable it to meet the rapidly growing needs of crude oil and natural gas producers as they increase their drilling activities. Drilling rig counts in Dunn, McKenzie and Williams counties in North Dakota have increased dramatically since the beginning of 2010.The development of the reserves in the Bakken Shale and Three Forks formations in the Williston Basin are being driven primarily by crude oil economics, with the associated natural gas production having a high NGL content.Current natural gas processing and natural gas liquids infrastructure in the Williston Basin is being expanded to accommodate the additional production from the increased development activities.ONEOK Partners has announced plans to invest $1.5 to $1.8 billion in the Williston Basin in North Dakota. In addition to the growth projects in the Williston Basin, ONEOK Partners has announced plans to invest approximately $270 million to $330 million in its existing Mid-Continent infrastructure, primarily in the Cana-Woodford Shale and Granite Wash areas.The expansions and upgrades will increase its ability to accommodate the growing natural gas and NGL supply from producers and natural gas processors as drilling activities increase in these areas.These investments will expand its ability to transport raw NGLs from these supply areas to fractionation facilities in Kansas, Oklahoma and Texas and distribute NGL products to the Mid-Continent, Gulf Coast and upper Midwest market centers.A portion of these investments will also allow ONEOK Partners to increase the utilization of its natural gas processing capacity in Oklahoma. During 2010, we paid cash dividends of $1.82 per share, an increase of approximately 11.0 percent from the $1.64 per share paid during 2009.In January 2011, we declared a dividend of $0.52 per share ($2.08 per share on an annualized basis), an increase of approximately 18.2 percent from the $0.44 declared in January 2010. During 2010, ONEOK Partners paid cash distributions to its limited partners totaling $4.46 per unit, an increase of approximately 3.0 percent from the $4.33 per unit paid during 2009.In January 2011, a cash distribution to ONEOK Partners’ limited partners of $1.14 per unit ($4.56 per unit on an annualized basis) was declared, an increase of approximately 3.6 percent from the $1.10 declared in January 2010. During 2010, we relied primarily on operating cash flow, commercial paper and distributions from ONEOK Partners to fund our liquidity and capital requirements.ONEOK Partners utilized available cash, its ONEOK Partners Credit Agreement, commercial paper and the proceeds from the sale of a 49-percent ownership interest in Overland Pass Pipeline Company to fund its liquidity needs, repay $250 million of its maturing senior notes and fund its capital expenditures.Additionally, ONEOK Partners accessed the public equity markets in February 2010, generating net proceeds of approximately $322.7 million for its long-term financing needs. In January 2011, ONEOK Partners completed an underwritten public offering of senior notes generating net proceeds of approximately $1.28 billion.ONEOK’s and ONEOK Partners’ ability to continue to access capital markets for debt and equity financing under reasonable terms depends on market conditions and their respective financial condition and credit ratings.We anticipate that our cash flow generated from operations, existing capital resources and distributions from ONEOK Partners will enable us to maintain our current level of operations, our planned operations and fund our three-year, $750 million stock repurchase program.ONEOK Partners anticipates that its cash flow generated from operations, existing capital resources and ability to obtain financing will enable it to maintain its current level of operations and its planned operations, as well as fund its capital expenditures. See Item 7,Management’s Discussion and Analysis of Financial Condition and Results of Operation, for more information on our growth projects, results of operations, liquidity and capital resources. SEGMENT FINANCIAL INFORMATION Operating Income, Customers and Total Assets - See Note Q of the Notes to Consolidated Financial Statements in this Annual Report for disclosure by segment of our operating income and total assets and for a discussion of revenues from external customers. 6 Table of Contents NARRATIVE DESCRIPTION OF BUSINESS ONEOK Partners Ownership - We own approximately 42.4 million common and Class B limited partner units, and the entire 2-percent general partner interest, which, together, represents a 42.8-percent ownership interest in ONEOK Partners.We receive distributions from ONEOK Partners on our common and Class B units and our 2-percent general partner interest, which includes our incentive distribution rights.See Note O of the Notes to Consolidated Financial Statements in this Annual Report for discussion of our incentive distribution rights. Description of Business Natural gas gathering and processing business - ONEOK Partners’ natural gas gathering and processing business is engaged in the gathering and processing of natural gas produced from crude oil and natural gas wells, primarily in the Mid-Continent and Rocky Mountain regions, which include the Anadarko Basin of Oklahoma that contains the NGL-rich Cana-Woodford Shale formation, Hugoton and Central Kansas Uplift Basins of Kansas, the Williston Basin of Montana and North Dakota that includes the oil-producing, NGL-rich Bakken Shale and Three Forks formations, and the Powder River Basin of Wyoming.Through gathering systems, natural gas is aggregated and treated or processed for removal of water vapor, solids and other contaminants, and to extract NGLs in order to provide marketable natural gas, commonly referred to as residue gas.When the NGLs are separated from the unprocessed natural gas at the processing plants, the NGLs are generally in the form of a mixed, unfractionated NGL stream.In the Powder River Basin, the natural gas that ONEOK Partners gathers is coal-bed methane, or dry natural gas, that does not require processing or NGL extraction, in order to be marketable; dry natural gas is gathered, compressed and delivered into a downstream pipeline or marketed for a fee. Revenue from the natural gas gathering and processing business is derived primarily from the following three types of contracts: · Percent of proceeds - ONEOK Partners retains a percentage of the NGLs and/or a percentage of the residue gas as payment for gathering, treating, compressing and processing the producer’s natural gas.This type of contract represented approximately 35 percent and 32 percent of gathering and processing contracted volumes for 2010 and 2009, respectively. · Fee - ONEOK Partners is paid a fee for the services it provides based on Btus gathered, treated, compressed and/or processed.This type of contract represented approximately 61 percent and 63 percent of gathering and processing contracted volumes for 2010 and 2009, respectively. · Keep-whole - ONEOK Partners extracts NGLs from unprocessed natural gas and returns to the producer volumes of residue gas containing the same amount of Btus as the unprocessed natural gas that was originally delivered.This type of contract represented approximately 4 percent and 5 percent of gathering and processing contracted volumes for 2010 and 2009, respectively, with approximately 85 percent and 84 percent of that contracted volume containing language that effectively converts these contracts into fee contracts when the gross processing spread is negative. Natural gas pipelines business - ONEOK Partners’ natural gas pipeline business operates interstate and intrastate natural gas transmission pipelines, natural gas storage facilities and non-processable natural gas gathering facilities.ONEOK Partners also provides natural gas transportation and storage services in accordance with Section 311(a) of the Natural Gas Policy Act.ONEOK Partners’ FERC-regulated interstate assets transport natural gas through pipelines that access supply from Canada and from the Mid-Continent, Rocky Mountain and Gulf Coast regions.ONEOK Partners’ intrastate natural gas pipeline assets are located in Oklahoma, Texas and Kansas, and have access to major natural gas producing areas in those states.ONEOK Partners owns underground natural gas storage facilities in Oklahoma, Kansas and Texas. ONEOK Partners’ revenues from its natural gas pipelines are derived typically from fee-based services provided to its customers.ONEOK Partners’ revenues from its natural gas pipelines are generated under the following types of fee-based contracts: · Firm service - Customers can reserve a fixed quantity of pipeline or storage capacity for the terms of their contracts.Under this type of contract, the customer pays a fixed fee for a specified quantity regardless of their actual usage and is generally guaranteed access to the capacity they reserve; and · Interruptible service - Customers may utilize available capacity after firm-service requests are satisfied or on an as-available basis.Under the interruptible service contract, the customer is not guaranteed use of our pipelines and storage facilities unless excess capacity is available. 7 Table of Contents Natural gas liquids business - ONEOK Partners’ natural gas liquids business gathers, treats, fractionates and transports NGLs and distributes and stores NGL products.ONEOK Partners’ natural gas liquids gathering pipelines deliver unfractionated NGLs gathered from natural gas processing plants located in Oklahoma, Kansas, Texas and the Rocky Mountain region to fractionators it owns in Oklahoma, Kansas and Texas, as well as to third-party fractionators and third-party pipelines.The NGLs are then separated through the fractionation process into the individual NGL products that realize the greater economic value of the NGL components.The individual NGL products are then stored or distributed to petrochemical manufacturers, heating-fuel users, refineries and propane distributors through ONEOK Partners’ FERC-regulated distribution pipelines that move NGL products from Oklahoma and Kansas to the Mid-Continent and Gulf Coast NGL market centers, as well as the Midwest markets near Chicago, Illinois. Revenue for the natural gas liquids business is derived primarily from fee-based services provided to ONEOK Partners’ customers and physical optimization of its assets.The sources of revenue are categorized as follows: · Exchange services - ONEOK Partners gathers and transports unfractionated NGLs to owned and third-party fractionators and third-party pipelines, where they are separated into marketable NGL products and redelivered to a market center for a fee; · Optimization and marketing - ONEOK Partners uses its asset base, portfolio of contracts and market knowledge to capture location and seasonal price differentials through transactions that optimize the flow and value of its NGL products between the major market centers in the Mid-Continent and the Gulf Coast, as well as markets near Chicago, Illinois; · Isomerization - ONEOK Partners converts normal butane to the more valuable iso-butane used by the refining industry to increase the octane of motor gasoline; · Storage services - ONEOK Partners stores NGLs for a fee; and · Transportation - ONEOK Partners transports NGLs under its FERC-regulated tariffs. The main factors that affect ONEOK Partners’ margins from its natural gas liquids business are: · NGL transportation and fractionation volumes and associated fees; · natural gas processing, gathering, transportation and storage volumes and associated fees; · weather impacts on demand and operations; · the differences between the Mid-Continent, Gulf Coast and Rocky Mountain natural gas prices, the crude oil and the daily average prices for its NGL products sold; · the relative value of ethane to natural gas; and · location and seasonal natural gas and NGL product price differentials. Market Conditions and Seasonality - Supply - ONEOK Partners’ business is affected by the economy, commodity price volatility and weather.The strength of the economy has a direct relationship on manufacturing and industrial companies’ demand for natural gas and NGL products.Volatility in the commodity markets impacts the decisions of ONEOK Partners’ producers and customers related to the output from natural gas wells, storage activity for natural gas and natural gas liquids, and demand for the various NGL products.In addition, its natural gas liquids pipelines and fractionation facilities are affected by operational or market-driven changes in the output of the natural gas processing plants to which they are connected.Natural gas and NGL output from gas processing plants may increase or decrease, affecting the quality of natural gas and volume of NGLs transported through the systems, as a result of the gross processing spread, which is the difference between the relative Btu value of the composite price of NGLs and the Btu value of natural gas, primarily ethane and natural gas.In addition, volumes delivered through the system may increase or decrease as a result of the relative NGL price fluctuations between the Mid-Continent and Gulf Coast NGL market centers.Natural gas transportation throughput fluctuates due to rainfall that impacts irrigation demand, warmer temperatures that affect power generation demand and cooler temperatures that affect heating demand. Natural gas and NGL supply is affected by drilling rig availability, operating capability and producer drilling activity, which is sensitive to commodity prices, exploration success, access to capital and regulations.Higher crude oil prices and advances in horizontal drilling and completion technology are having a positive impact on drilling activity in the shale areas, providing an offset to the less favorable supply development in the non-shale areas. Additionally, significant factors that can impact the supply of Canadian natural gas transported by certain ONEOK Partners’ pipelines are the Canadian natural gas available for export, Canadian storage capacity and United States demand for Canadian natural gas. Demand-Demand for natural gas gathering and processing services is typically aligned with the production of natural gas.ONEOK Partners’ natural gas processing plant operations can be adjusted to respond to market conditions, such as demand 8 Table of Contents for ethane.By changing operating parameters at certain plants, ONEOK Partners can reduce, to some extent, the amount of ethane and propane recovered if prices or processing margins are unfavorable. Demand for natural gas pipeline transportation service and natural gas storage is related directly to demand for natural gas in the markets that the natural gas pipelines and storage facilities serve, and is affected by weather, the economy and natural gas price volatility.Demand for services can also be impacted as coal-fired electric generators consider natural gas as an alternative fuel.The effect of weather on ONEOK Partners’ natural gas pipelines operations is discussed below under “Seasonality.”The strength of the economy impacts directly manufacturing and industrial companies that consume natural gas.Commodity price volatility can influence customers’ decisions related to the usage of natural gas versus alternative fuels and natural gas storage injection and withdrawal activity. Demand for NGLs and the ability of natural gas processors to sustain successful and economical operations impacts the volume of unfractionated NGLs produced by natural gas processing plants, thereby affecting the demand for natural gas liquids gathering, fractionation, storage and distribution services.Natural gas and propane are subject to weather-related seasonal demand.Other NGL products are affected by economic conditions and the demand associated with the various industries that utilize the commodity, such as butanes and natural gasoline, which are used by the refining industry as blending stocks for motor fuel, denaturant for ethanol and diluents for crude oil.Ethane/propane mix, propane, normal butane and natural gasoline are used by the petrochemical industry to produce chemical products, such as plastic, rubber and synthetic fiber. Commodity Prices - Crude oil, natural gas and NGL prices can be volatile due to market conditions.Commodity prices can also be impacted by demand for products by the petrochemical industry and other consumers, storage injection and withdrawal rates and available storage capacity.ONEOK Partners is exposed to commodity price risk in its natural gas gathering and processing business, as a result of receiving commodities in exchange for services primarily on percent-of-proceeds contracts and in its natural gas liquids business from the NGLs it purchases and sells.ONEOK Partners is also exposed to market risk associated with the price differentials between receipt and delivery points along its natural gas and natural gas liquids pipelines, also known as basis differentials.Fluctuations in basis differentials impact the rates its natural gas pipelines’ customers with competitive alternatives are willing to pay and the optimization opportunities for its natural gas liquids business.ONEOK Partners’ natural gas and NGL storage revenues are impacted by the differential between the forward price of natural gas and NGLs and the price of natural gas and NGLs on the spot market.Additionally, fluctuations in the relative price differential between natural gas, NGLs and individual NGL products impacts ONEOK Partners’ natural gas liquids exchange services and transportation revenues and, to a lesser extent, margins on its natural gas gathering and processing keep-whole contracts. Seasonality - Our ONEOK Partners segment’s products are subject to weather-related seasonal demand.Cold temperatures typically increase demand for natural gas and propane, which are used to heat homes and businesses.Warm temperatures typically drive demand for natural gas used for gas-fired electric generation needed to meet the electricity-generation demand required to cool residential and commercial properties.Precipitation levels can impact the demand for natural gas that is used to fuel irrigation activity in the Mid-Continent region and demand for propane used to fuel crop-drying activity.Demand for butane and natural gasoline, which are primarily used by the refining industry as blending stocks for motor fuel, denaturant for ethanol and diluents for crude oil, may also be subject to some variability as automotive travel increases and as seasonal gasoline formulation standards are implemented.During periods of peak demand for a certain commodity, prices for that product typically increase, which may influence processing and fractionation decisions. Competition - ONEOK Partners’ natural gas and natural gas liquids businesses compete directly with other companies for natural gas and NGL supplies, markets and services.Competition for natural gas transportation services continues to increase as new infrastructure projects are completed and the FERC and state regulatory bodies continue to encourage additional competition in the natural gas markets.Competition is based primarily on fees for services, quality of services provided, current and forward natural gas and NGL prices and proximity to supply areas and markets.ONEOK Partners believes that its assets enable it to compete effectively. ONEOK Partners’ natural gas gathering and processing business competes for natural gas supplies with independent exploration and production companies that have gathering and processing assets, pipeline companies and their affiliated marketing companies, national and local natural gas gatherers and processors, and marketers in the Mid-Continent and Rocky Mountain regions.ONEOK Partners’ natural gas liquids business competes with other fractionators, storage providers, gatherers and transporters for NGL supplies in the Rocky Mountain, Mid-Continent and Gulf Coast regions.The factors that typically affect ONEOK Partners’ ability to compete for natural gas and NGL supplies are: · fees charged under its contracts; · pressures maintained on its gathering systems; 9 Table of Contents · location of its assets relative to those of its competitors; · location of its assets relative to drilling activity; · efficiency and reliability of its operations; and · receipt and delivery capabilities that exist in each system, plant, fractionator and storage location. ONEOK Partners is responding to these industry conditions by making capital investments to access new supplies; increasing gathering, fractionation, storage and transportation capacity; increasing storage, withdrawal and injection capabilities; and improving natural gas processing efficiency and reduce operating costs.ONEOK Partners is also evaluating asset consolidation opportunities to maximize earnings and renegotiating low-margin contracts.The principal goal of the contract renegotiation effort is to improve margins and reduce risk. Government Regulation - The FERC has traditionally maintained that a natural gas processing plant is not a facility for the transportation or sale for resale of natural gas in interstate commerce and, therefore, is not subject to jurisdiction under the Natural Gas Act.Although the FERC has made no specific declaration as to the jurisdictional status of ONEOK Partners’ natural gas processing operations or facilities, ONEOK Partners’ natural gas processing plants are primarily involved in removing NGLs and, therefore, ONEOK Partners believes, its natural gas processing plants are exempt from FERC jurisdiction.The Natural Gas Act also exempts natural gas gathering facilities from the jurisdiction of the FERC.ONEOK Partners believes its natural gas gathering facilities and operations meet the criteria used by the FERC for non-jurisdictional gathering facility status.However, ONEOK Partners is subject to newly adopted FERC regulations that require it to publicly post certain natural gas flow information on ONEOK Partners’ website.Interstate transmission facilities remain subject to FERC jurisdiction.The FERC has historically distinguished between these two types of facilities, either interstate or intrastate, on a fact-specific basis.ONEOK Partners also transports residue gas from its natural gas processing plants to interstate pipelines in accordance with Section 311(a) of the Natural Gas Policy Act. Oklahoma, Kansas, Wyoming, Montana and North Dakota also have statutes regulating, in various degrees, the gathering of natural gas in those states.In each state, regulation is applied on a case-by-case basis if a complaint is filed against the gatherer with the appropriate state regulatory agency. ONEOK Partners’ interstate natural gas pipelines are regulated under the Natural Gas Act and Natural Gas Policy Act, which give the FERC jurisdiction to regulate virtually all aspects of the pipeline activities.ONEOK Partners’ intrastate natural gas transportation assets in Oklahoma, Kansas and Texas are regulated by the OCC, KCC and RRC, respectively.ONEOK Partners has flexibility in establishing natural gas transportation rates with customers.However, there are maximum rates that ONEOK Partners can charge its customers in Oklahoma and Kansas. ONEOK Partners’ proprietary natural gas liquids gathering pipelines, fractionation and storage facilities in Oklahoma, Kansas and Texas are not regulated by the FERC or the states’ respective corporation commissions.ONEOK Partners’ remaining natural gas liquids gathering and distribution pipelines are interstate pipelines regulated by the FERC.ONEOK Partners transports unfractionated NGLs and NGL products pursuant to filed tariffs. See further discussion in the “Environmental and Safety Matters” section. Unconsolidated Affiliates - Our ONEOK Partners segment has investments in unconsolidated affiliates which include Northern Border Pipeline, Overland Pass Pipeline Company, three partnerships that operate natural gas gathering systems located primarily in the Powder River of Wyoming and other investments.Northern Border Pipeline is a leading transporter of natural gas imported from Canada into the United States.Overland Pass Pipeline Company operates an interstate natural gas liquids pipeline system that transports natural gas liquids from the Rocky Mountain region to the Mid-Continent NGL market center. See Note N of the Notes to Consolidated Financial Statements in this Annual Report for additional discussion of ONEOK Partners’ unconsolidated affiliates. Distribution Business Strategy -The strategies for our Distribution segment include: · minimizing the gap between actual and allowed returns through sustainable cost reductions and innovative rate strategies that provide faster cost recovery for shareholders while simultaneously stabilizing rates for consumers; · growing rate base through investment in our system while emphasizing safety and efficiency; and · providing customer programs designed to reduce volumetric sensitivity and create value for our customers. 10 Table of Contents Our regulatory strategy incorporates rate features that reduce earnings lag, protect margin and mitigate risks.These strategies include performance-based rate mechanisms in Oklahoma and capital-recovery mechanisms in Kansas and portions of Texas.In addition, we also have cost-of-service adjustments in certain Texas markets that address investments in rate base and changes in expense.Margin protection strategies include increased fixed-customer charges in all three states, as well as weather normalization mechanisms.Risk mitigation strategies include fuel-related bad-debt recovery mechanisms in Oklahoma, Kansas and portions of Texas. Description of Business - Our Distribution segment provides natural gas distribution services to more than 2 million customers in Oklahoma, Kansas and Texas through Oklahoma Natural Gas, Kansas Gas Service and Texas Gas Service.We serve residential, commercial, industrial and transportation customers in all three states.In addition, our distribution companies serve wholesale and public authority customers. Our operating results are affected primarily by the number of customers, usage and the ability to collect delivery rates that provide a reasonable rate of return on our investment and recovery of our cost of service.Natural gas costs are passed through to our customers based on the actual cost of natural gas purchased by the respective distribution companies and related expenses.Substantial fluctuations in natural gas sales can occur from year to year without materially or adversely impacting our net margin, since the fluctuations in natural gas costs affect natural gas sales and cost of gas by an equivalent amount.Higher natural gas costs may cause customers to conserve or use alternative energy sources.Higher natural gas costs may also impact adversely our accounts receivable collections, resulting in higher bad-debt expense.Recovery of the fuel-related portion of bad debts is allowed in all three states. Oklahoma Natural Gas, Kansas Gas Service and Texas Gas Service distribute natural gas as public utilities to approximately 82 percent, 67 percent and 13 percent of the distribution markets for Oklahoma, Kansas and Texas, respectively.Natural gas sold to residential and commercial customers accounts for approximately 80 and 19 percent of our natural gas sales, respectively, in Oklahoma; 75 and 19 percent of our natural gas sales, respectively, in Kansas; and 70 and 22 percent of our natural gas sales, respectively, in Texas. In the first quarter of 2010, responsibility for our retail marketing business was transferred to our Distribution segment from our Energy Services segment.As a result, we have revised our reportable segments to reflect this change in responsibility.Our retail marketing business provides physical marketing and supply services.We manage the commodity price and volumetric risk in our retail operations through a variety of risk management and hedging activities.Our retail marketing business serves municipal, small commercial, industrial and agricultural customers in the Mid-Continent region, residential and agricultural customers in Nebraska and residential customers in Wyoming. Market Conditions and Seasonality - Supply - Our LDCs purchased 186 Bcf and 169 Bcf of natural gas supply in 2010 and 2009, respectively.Our natural gas supply portfolio consists of long-term, seasonal and short-term contracts from a diverse group of suppliers.These contracts are awarded through competitive-bidding processes to ensure reliable and competitively priced natural gas supply.Our Distribution segment’s natural gas supply is purchased from a combination of natural gas processing plants, natural gas marketers and natural gas producers. We are responsible for acquiring sufficient natural gas supplies, interstate and intrastate pipeline capacity and storage capacity to meet customer requirements.As such, we must contract for both reliable and adequate supplies and delivery capacity to our distribution system, while considering: (i)the dynamics of the interstate and intrastate pipeline and storage capacity market; (ii) our peaking facilities and storage and contractual commitments; and (iii)the demand characteristics of our customer base. An objective of our supply-sourcing strategy is to diversify our supply among multiple production areas and suppliers.This strategy is designed to protect receipt of supply from being curtailed by physical interruption, possible financial difficulties of a single supplier, natural disasters and other unforeseen force majeure events. We do not anticipate problems with securing natural gas supply to satisfy customer demand; however, if supply shortages were to occur, each of our LDCs has curtailment tariff provisions in place that provide for: (i) reducing or discontinuing natural gas service to large industrial users; and (ii) requesting that residential and commercial customers reduce their natural gas requirements to an amount essential for public health and safety.In addition, during times of critical supply problems, curtailments of deliveries to customers with firm contracts may be made in accordance with guidelines established by appropriate federal, state and local regulatory agencies. Natural gas supply requirements are affected by changes in the natural gas consumption pattern of our customers that are driven by factors other than weather.Economic conditions impact usage of commercial and industrial customers.Natural 11 Table of Contents gas usage per residential customer may decline as customers change their consumption patterns in response to: (i) more volatile and higher natural gas prices, as discussed above; (ii)customers’ improving the energy efficiency of existing homes by replacing doors and windows and adding insulation, along with retrofitting natural gas appliances with more efficient appliances; (iii) more energy-efficient construction; and (iv) fuel switching.In each jurisdiction in which we operate, changes in customer usage profiles have been reflected in recent rate case proceedings, where rates have been adjusted to reflect current customer usage. In managing our natural gas supply portfolios, we partially mitigate price volatility using a combination of financial derivatives and fixed price contracts.Our regulatory authorities in each of the three states have approved natural gas hedging programs that have been in place over the last few years.We do not utilize financial derivatives for speculative purposes nor do we have trading operations associated with our Distribution segment.In addition, we utilized 39.3 Bcf of contracted storage capacity in 2010, which allows gas to be purchased during the off-peak season and stored for use in the winter periods. Demand - Our retail business’ demand for natural gas is driven primarily by industrial and small commercial process requirements, heating requirements for municipalities and residential users, and agricultural requirements for irrigation.Demand for the retail business is impacted significantly by temperature and precipitation variations. See discussion below under “Seasonality” and “Competition” for factors affecting LDC demand. Seasonality - Natural gas sales to residential and commercial customers are seasonal, as a substantial portion of their natural gas is used for heating.Accordingly, the volume of natural gas sales is higher normally during the months of November through March than in other months of the year.The impact on margins for our LDCs resulting from weather that is above or below normal is offset substantially through weather-normalization adjustments (WNA).These adjustments are now approved by the regulatory authorities for our Oklahoma, Kansas and Texas service territories.WNA allows us to increase customer billing to offset lower gas usage when weather is warmer than normal and decrease customer billing to offset higher gas usage when weather is colder than normal. Competition-We encounter competition based on customers’ preference for natural gas, compared with other energy products, and the comparative prices of those other energy products.The most significant product competition occurs between natural gas and electricity in the residential and small commercialmarkets. We compete for space and water heating, cooking, clothes drying and other general energy needs. Customers and builders typically make the decision on the type of equipment to install at initial installation and use the chosen energy source for the life of the equipment. The markets in our service territories have become increasingly competitive.Changes in the competitive position of natural gas relative to electricity and other energy products have the potential to cause a decline in consumption or in the number of future natural gas customers. However, recent studies have demonstrated that assessing energy efficiency in terms of full fuel cycle analysis highlights the high overall efficiency of natural gas as a preferred fuel in residential and commercial uses, compared with electricity.These studies may have a positive impact on the promotion of natural gas for these primary uses, as national energy and environmental policies and standards are reshaped. We believe that we must maintain a competitive advantage in order to retain our customers, and, accordingly, we focus on providing safe, reliable and efficient service and controlling costs.Our Distribution segment is subject to competition from other pipelines for our existing industrial load.Oklahoma Natural Gas, Kansas Gas Service and Texas Gas Service compete for service to large industrial and commercial customers, and competition has and may continue to impact margins. Under our transportation tariffs, qualifying industrial and commercial customers are able to purchase their natural gas commodity from the supplier of their choice and have us transport it for a fee.A portion of transportation services provided is at negotiated rates that are generally below the maximum approved transportation tariff rates.Reduced rate transportation service may be negotiated when a competitive pipeline is in proximity or another viable energy option is available.Increased competition could potentially lower these rates. Government Regulation - Rates charged by LDCs in our Distribution segment for natural gas services are established by the OCC for Oklahoma Natural Gas and by the KCC for Kansas Gas Service.Texas Gas Service is subject to regulatory oversight by the various municipalities that it serves, which have primary jurisdiction in their respective areas.Rates in unincorporated areas of Texas and all appellate matters are subject to regulatory oversight by the RRC.Natural gas purchase costs for our LDCs are included in the Purchased Gas Adjustment (PGA) clause rate that is billed to customers.Our LDCs do not make a profit on the cost of natural gas.Other changes in costs must be recovered through periodic rate adjustments 12 Table of Contents approved by the OCC, KCC, RRC and various municipalities in Texas.See pages 49-50 for a detailed description of our various regulatory initiatives. See further discussion in the “Environmental and Safety Matters” section. Energy Services Business Strategy - Our Energy Services segment utilizes our network of contracted natural gas supply and contracted transportation and storage assets to provide premium services to our customers.The asset positions afford us the flexibility to develop innovative, customer-specific demand delivery services for those we serve, at a competitive cost.We also continue to align our strategic supply portfolio to complement our contracted asset position.With these services and a focus on customer relationships, we expect to retain existing customers and attract new customers that generate recurring margins. We follow a strategy of optimizing our storage and cross-regional transportation capacity through the application of market knowledge and effective risk management.We maximize value by actively hedging the risks associated with seasonal and locational price differentials that are inherent to storage and transportation contracts.At the same time, we capitalize on opportunities created by market volatility, weather-related events, supply-demand imbalances and market inefficiencies, which allow us to capture additional margin.Using market information, we manage these asset-based positions and seek to provide incremental margin in our trading portfolio. It is our intention to minimize the mark-to-market earnings impact that our forward hedges have on current period earnings. When possible, we implement effective hedging strategies using derivative instruments that qualify as hedges for accounting purposes. Our Energy Services segment requires working capital to purchase natural gas inventory, to reserve transportation and storage capacity and to meet cash collateral requirements associated with our risk management activities.Our inventory purchases and hedging strategies are implemented with consideration given to ONEOK’s overall working capital requirements and liquidity.Restrictions on our access to working capital may impact our inventory purchases and risk management activities, which could impact our results.Our working capital costs would be impacted by a change in ONEOK’s current investment-grade credit rating.See discussion under “Credit Risk” of Note C of the Notes to Consolidated Financial Statements in this Annual Report for additional information. Description of Business - Our Energy Services segment’s primary focus is to create value for our customers by delivering physical natural gas products and risk-management services through our network of contracted natural gas transportation and storage capacity and natural gas supply.This contracted storage and transportation capacity connects the major supply and demand centers throughout the United States and into Canada.Our customers are primarily LDCs, electric utilities, and commercial and industrial end-users.Our customers’ natural gas needs vary with seasonal changes in weather and are therefore somewhat unpredictable. To ensure natural gas is available when our customers need it, we offer premium services and products that satisfy our customers’ swing and peaking natural gas commodity requirements on a year-round basis.We also provide no-notice service, weather-related protection and other custom solutions based on our customers’ specific needs.Our storage and transportation assets enable us to provide these services and provide us with opportunities to optimize our contracted assets through our application of market knowledge and risk-management skills. We actively manage the commodity price and volatility risks associated with providing energy risk management services to our customers by executing derivative instruments in accordance with the parameters established in our commodity risk management policy.The derivative instruments consist of over-the-counter transactions such as forward, swap and option contracts, and NYMEX futures and option contracts. We utilize our experience to optimize the value of our contracted assets and use our risk management and marketing capabilities to both manage risk and generate additional margins.We apply a combination of cash flow and fair value hedge accounting when implementing hedging strategies that take advantage of favorable market conditions.See Note C of the Notes to Consolidated Financial Statements in this Annual Report for additional information.Additionally, certain non-trading transactions, which are economic hedges of our accrual transactions, such as our storage and transportation contracts, will not qualify for hedge accounting treatment.These economic hedges receive mark-to-market accounting treatment, as they are derivative contracts and are not designated as part of a hedge relationship.As a result, the underlying risk being hedged receives accrual accounting treatment, while we use mark-to-market accounting treatment for the economic hedges.We cannot predict the earnings fluctuations from mark-to-market accounting, and the impact on earnings could be material. 13 Table of Contents Our working capital requirements related to our inventory in storage were as high as $284.3 million during 2010 and had decreased to $256.9 million by December 31, 2010.In addition, margin requirements can result in increased working capital requirements.During 2010, the amount we were required to post with counterparties to meet our margin requirements ranged from $0.7 million to $35.5 million, and the amount posted for our benefit by our counterparties ranged from $32.1 million to $115.2 million. Our Energy Services segment conducts business with our ONEOK Partners and Distribution segments.These services are provided under agreements with market-based terms.Additionally, business with our LDCs is awarded through a competitive-bidding process. Through our wholesale marketing and risk management capabilities, we are a full-service supply provider to our Distribution segment’s retail marketing operations.We manage the commodity price and volumetric risk in these operations through a variety of risk management and hedging activities. Market Conditions and Seasonality - Supply - Our Energy Services segment maintains a natural gas supply portfolio consisting of various term-length contracted supply in all of the major producing regions, including the Rocky Mountain, Mid-Continent and Gulf Coast.During periods of high natural gas demand, we utilize storage capacity that allows us to supplement natural gas supply volumes to meet our peak day demand obligations or market needs. Demand - Demand under our swing and peaking natural gas requirements contracts in our wholesale operation is usually driven by the extent to which temperatures vary from normal levels.A significant portion of this business is contracted during the winter period of November through March. Seasonality -Due to the seasonality of natural gas consumption, storage withdrawals and demand for our products and services, earnings are higher normally during the winter months than the summer months.Natural gas sales volumes are higher typically in the winter heating months than in the summer months, reflecting increased demand due to greater heating requirements and, typically, higher natural gas prices.During periods of high natural gas demand, we utilize storage and transportation capacity that allows us to supplement natural gas supply volumes to meet our premium-services obligations or market needs. Competition - Market conditions and uncertainties associated with the implementation of financial reform continue to affect liquidity in the financial derivatives market, particularly for basis swaps, which make it difficult to implement forward hedges around our transportation and storage positions.In response to a competitive marketing environment, our strategy is to concentrate our efforts on providing reliable service during peak demand periods and capturing opportunities created by short-term pricing volatility.We can compete effectively in the market by utilizing our contracted storage and transportation assets.We continue to focus on building and strengthening supplier and customer relationships to execute our strategy and increase our market presence. Government Regulation - Our Energy Services segment purchases natural gas for resale at negotiated rates in interstate commerce.As such, it has been granted by FERC an automatic blanket certificate of public convenience and necessity authorizing such sales.This is a limited certificate that does not subject our Energy Services segment to any other regulation of FERC under its Natural Gas Act jurisdiction.Holders of blanket marketing certificates are subject to certain reporting and document retention requirements. Other Through ONEOK Leasing Company, L.L.C., and ONEOK Parking Company, L.L.C., we own a parking garage and an office building (ONEOK Plaza) in downtown Tulsa, Oklahoma, where our headquarters are located.ONEOK Leasing Company, L.L.C., leases excess office space to others and operates our headquarters office building.ONEOK Parking Company, L.L.C. owns and operates a parking garage adjacent to our headquarters. FINANCIAL MARKETS LEGISLATION In July 2010, the Dodd-Frank Wall Street Reform and Consumer Protection Act (Dodd-Frank Act) was enacted, representing a far-reaching overhaul of the framework for regulation of United States financial markets.Various regulatory agencies, including the SEC and the CFTC, have proposed regulations for implementation of many of the provisions of the Dodd-Frank Act and are currently seeking comments on the proposals.We expect additional proposed regulations as the remaining provisions of the Dodd-Frank Act are implemented.Until the final regulations are established, we are unable to ascertain how we may be affected.Based on our assessment of the proposed regulations issued to date, we expect to be able to continue to participate in financial markets for hedging certain risks inherent in our business, including commodity and interest-rate risks; however, the costs of doing so may increase as a result of the new legislation.We may also incur 14 Table of Contents additional costs associated with our compliance with the new regulations and anticipated additional record-keeping, reporting and disclosure obligations. ENVIRONMENTAL AND SAFETY MATTERS Additional information about our environmental matters is included in Note P of the Notes to Consolidated Financial Statements in this Annual Report. Pipeline Safety - We are subject to Pipeline and Hazardous Materials Safety Administration regulations, including integrity-management regulations.The Pipeline Safety Improvement Act of 2002 requires pipeline companies to perform integrity assessments on pipeline segments that pass through densely populated areas or near specifically designated high-consequence areas.Currently, Congress is reauthorizing existing Pipeline Safety legislation, and there are also a number of new bills addressing pipeline safety being considered.We are monitoring activity concerning the reauthorization and proposed new legislation, as well as potential changes in the Pipeline and Hazardous Materials Safety Administration’s regulations, to assess the potential impact on our operations.At this time, no revised or new legislation has been enacted, and potential cost, fees or expenses associated with changes or new legislation are unknown.We cannot provide assurance that existing pipeline safety regulations will not be revised or interpreted in a different manner or that new regulations will not be adopted that could result in increased compliance costs or additional operating restrictions. Air and Water Emissions - The Clean Air Act, the Clean Water Act and analogous state laws impose restrictions and controls regarding the discharge of pollutants into the air and water in the United States.Under the Clean Air Act, a federally enforceable operating permit is required for sources of significant air emissions.We may be required to incur certain capital expenditures for air-pollution-control equipment in connection with obtaining or maintaining permits and approvals for sources of air emissions.The Clean Water Act imposes substantial potential liability for the removal of pollutants discharged to waters of the United States and remediation of waters affected by such discharge. Federal, state and regional initiatives to regulate greenhouse gas emissions are under way.We are monitoring federal and state legislation to assess the potential impact on our operations.We estimate our direct greenhouse gas emissions annually as we collect certain greenhouse gas emission data for the previous year.Our most recent estimate for ONEOK and ONEOK Partners indicates that our direct emissions were less than 4.5 million metric tons of carbon dioxide equivalents during 2009.This does not include the carbon-dioxide equivalents of product delivered to certain customers as required by the EPA’s Mandatory Greenhouse Gas Reporting rule.The EPA’s Mandatory Greenhouse Gas Reporting rule, released in September 2009, requires greenhouse gas emissions reporting for affected facilities on an annual basis, beginning with our 2010 emissions report that will be due in March 2011, and requires us to track the emission equivalents for the natural gas delivered by us to our distribution customers and emission equivalents for all NGLs delivered to customers of ONEOK Partners. Also, the EPA has recently released a subpart to the Mandatory Greenhouse Gas Reporting Rule that will require the reporting of vented and fugitive emissions of methane from our facilities.The new requirements began in January 2011, with the first reporting of fugitive emissions due March 31, 2012.We do not expect the cost to gather this emission data to have a material impact on our results of operations, financial position or cash flows.In addition, the United States Congress has considered, and may consider in the future, legislation to reduce greenhouse gas emissions, including carbon dioxide and methane.At this time, no rules or legislation have been enacted that assess any costs, fees or expenses on any of these emissions. In May 2010, the EPA finalized the “Tailoring Rule” that will regulate greenhouse gas emissions at new or modified facilities that meet certain criteria.Affected facilities will be required to review best available control technology, conduct air-quality analysis, impact analysis and public reviews with respect to such emissions.The rule was phased in beginning January 2011 and, at current emission threshold levels, will have a minimal impact on our existing facilities.The EPA has stated it will consider lowering the threshold levels over the next five years, which could increase the impact on our existing facilities.However, potential costs, fees or expenses associated with the potential adjustments are unknown. In addition, the EPA issued a rule on air-quality standards, “National Emission Standards for Hazardous Air Pollutants for Reciprocating Internal Combustion Engines,” also known as RICE NESHAP, scheduled to be adopted in 2013.The rule will require capital expenditures over the next three years for the purchase and installation of new emissions-control equipment. We do not expect these expenditures to have a material impact on our results of operations, financial position or cash flows. Finally, while the Texas Commission on Environmental Quality (TCEQ) has been delegated primary responsibility for implementing federal environmental programs under the Clean Air Act and Clean Water Act in Texas, the EPA retains program oversight. Recently, an apparent division has arisen between TCEQ and the EPA over key aspects of these Texasregulatory programs (including among others, air and new source review permitting). This division has led to 15 Table of Contents increased EPA scrutiny of TCEQ’s environmental permitting decisions and uncertainty with respect to how these programs will be administered in the future. Superfund - The Comprehensive Environmental Response, Compensation and Liability Act, also known as CERCLA or Superfund, imposes liability, without regard to fault or the legality of the original act, on certain classes of persons who contributed to the release of a hazardous substance into the environment.These persons include the owner or operator of a facility where the release occurred and companies that disposed or arranged for the disposal of the hazardous substances found at the facility.Under CERCLA, these persons may be liable for the costs of cleaning up the hazardous substances released into the environment, damages to natural resources and the costs of certain health studies.We do not expect our current responsibilities under CERCLA, if any, to have a material impact on our results of operations, financial position or cash flows. Chemical Site Security - The United States Department of Homeland Security (Homeland Security) released an interim rule in April 2007 that requires companies to provide reports on sites where certain chemicals, including many hydrocarbon products, are stored.We completed the Homeland Security assessments, and our facilities were subsequently assigned one of four risk-based tiers ranging from high (Tier 1) to low (Tier 4) risk, or not tiered at all due to low risk.To date, four of our facilities have been given a Tier 4 rating.Facilities receiving a Tier 4 rating are required to complete Site Security Plans and possible physical security enhancements.We do not expect the Site Security Plans and possible security enhancements cost to have a material impact on our results of operations, financial position or cash flows. Pipeline Security - Homeland Security’s Transportation Security Administration, along with the United States Department of Transportation have completed a review and inspection of our “critical facilities” and identified no material security issues. Environmental Footprint - Our environmental and climate change strategy focuses on taking steps to minimize the impact of our operations on the environment.These strategies include: (i) developing and maintaining an accurate greenhouse gas emissions inventory, according to current rules issued by the EPA; (ii) improving the efficiency of our various pipelines, natural gas processing facilities and natural gas liquids fractionation facilities; (iii) following developing technologies for emission control; and (iv) following developing technologies to capture carbon dioxide to keep it from reaching the atmosphere. ONEOK Partners participates in the EPA’s Natural Gas STAR Program to voluntarily reduce methane emissions.In 2010, ONEOK Partners received a Continuing Excellence award for five years of active participation in the STAR Program, including consistent reporting of emission-reduction activities, by its natural gas pipelines business.We continue to focus on maintaining low rates of lost-and-unaccounted-for natural gas through expanded implementation of best practices to limit the release of natural gas during pipeline and facility maintenance and operations.Our most recent calculation of our annual lost-and-unaccounted-for natural gas, for all of our business operations, is less than 1 percent of total throughput.We expect to complete our annual estimate for 2010 during the second quarter of 2011 and will post the information on our website when available. EMPLOYEES We employed 4,839 people at January 31, 2011, including 728 people employed by Kansas Gas Service who are subject to collective bargaining contracts.The following table sets forth our contracts with collective bargaining units at January 31, 2011: Union Employees Contract Expires The United Steelworkers October 27, 2011 International Union of Operating Engineers 12 October 27, 2011 International Brotherhood of Electrical Workers (IBEW) June 30, 2014 16 Table of Contents EXECUTIVE OFFICERS All executive officers are elected annually by our Board of Directors, and each serves until such person resigns, is removed or is otherwise disqualified to serve, or until such officer’s successor is duly elected.Our executive officers listed below include the officers who have been or, in the case of Mr. Norton, will be designated by our Board of Directors as our Section 16 executive officers. Name and Position Age Business Experience in Past Five Years John W. Gibson 58 2010 to present President and Chief Executive Officer President, Chief Executive Officer 2007 to 2009 Chief Executive Officer and Vice Chairman of the Board of Directors (1) 2011 to present Vice Chairman of the Board of Directors 2006 to present Member of the Board of Directors Chairman, President and Chief Executive Officer, ONEOK Partners, L.P. 2007 to 2009 Chairman and Chief Executive Officer, ONEOK Partners, L.P. President and Chief Operating Officer, ONEOK Partners, L.P. 2005 to 2006 President, ONEOK Energy Companies Curtis L. Dinan 43 2007 to present Senior Vice President, Chief Financial Officer and Treasurer Senior Vice President, Chief Financial Officer 2004 to 2006 Senior Vice President and Chief Accounting Officer and Treasurer (2) Robert F. Martinovich 53 2009 to present Chief Operating Officer Chief Operating Officer (3) 2007 to 2009 President, Gathering and Processing 2006 to 2007 Group Vice President, EHS, Operations & Technical Services, DCP Midstream LLC 2002 to 2006 Senior Vice President, Northern Division (Mid-Continent and Rockies), DCP MidstreamLLC Pierce H. Norton 51 2009 to present President, ONEOK Distribution Companies President, ONEOK Distribution Companies (4) 2007 to 2009 Executive Vice President, Natural Gas 2006 to 2007 President, Gathering and Processing Terry K. Spencer 51 2009 to present Chief Operating Officer, ONEOK Partners, L.P. Chief Operating Officer, ONEOK Partners, L.P. 2007 to 2009 Executive Vice President, Natural Gas Liquids President, Natural Gas Liquids John R. Barker 63 2004 to present Senior Vice President, General Counsel and Assistant Secretary Senior Vice President, General Counsel and Assistant Secretary Derek S. Reiners 39 2009 to present Senior Vice President and Chief Accounting Officer Senior Vice President and Chief Accounting Officer 2004 to 2009 Partner, Grant Thornton LLP (1) - Mr. Gibson was elected Vice Chairman of the Board of Directors on February 17, 2011, and will become Chairman of the Board of Directors following our Annual Meeting of Shareholders on May 25, 2011. (2) - Mr. Dinan will become President, Natural Gas of ONEOK Partners, L.P. effective March 1, 2011. (3) - Mr. Martinovich will become Senior Vice President, Chief Financial Officer and Treasurer effective March 1, 2011. (4) - Mr. Norton will become Chief Operating Officer, ONEOK, Inc. effective March 1, 2011. No family relationships exist between any of the executive officers, nor is there any arrangement or understanding between any executive officer and any other person pursuant to which the officer was selected. INFORMATION AVAILABLE ON OUR WEBSITE We make available on our website (www.oneok.com) copies of our Annual Reports, Quarterly Reports, Current Reports on Form 8-K, amendments to those reports filed or furnished to the SEC pursuant to Section 13(a) or 15(d) of the Exchange Act and reports of holdings of our securities filed by our officers and directors under Section 16 of the Exchange Act as soon as reasonably practicable after filing such material electronically or otherwise furnishing it to the SEC.Copies of our Code of Business Conduct, Corporate Governance Guidelines and Director Independence Guidelines are also available on our website, and we will provide copies of these documents upon request.Our website and any contents thereof are not incorporated by reference into this report. We also make available on our website the Interactive Data Files required to be submitted and posted pursuant to Rule 405 of Regulation S-T.In accordance with Rule 402 of Regulation S-T, the Interactive Data Files shall not be deemed to be “filed” for purposes of Section18 of the Exchange Act, or otherwise subject to the liability of that section, and shall not be 17 Table of Contents incorporated by reference into any registration statement or other document filed under the Securities Act or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. ITEM 1A.RISK FACTORS Our investors should consider the following risks that could affect us and our business.Although we have tried to discuss key factors, our investors need to be aware that other risks may prove to be important in the future.New risks may emerge at any time, and we cannot predict such risks or estimate the extent to which they may affect our financial performance.Investors should carefully consider the following discussion of risks and the other information included or incorporated by reference in this Annual Report, including “Forward-Looking Statements,” which are included in Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operations. RISK FACTORS INHERENT IN OUR BUSINESS Market volatility and capital availability could adversely affect our business. The capital and credit markets have experienced volatility and disruption.In many cases, the capital markets have exerted downward pressure on equity values and reduced the credit capacity for certain companies.Our ability to grow could be constrained if we do not have regular access to the capital and credit markets.Similar or more severe levels of market disruption and volatility may have an adverse affect on us resulting from, but not limited to, disruption of our access to capital and credit markets, difficulty in obtaining financing necessary to expand facilities or acquire assets, increased financing cost and increasingly restrictive covenants. Our operating results may be affected materially and adversely by unfavorable economic and market conditions. Economic conditions worldwide have from time to time contributed to slowdowns in the oil and gas industry, as well as in the specific segments and markets in which we operate, resulting in reduced demand and increased price competition for our products and services.Our operating results in one or more geographic regions may also be affected by uncertain or changing economic conditions within that region.Volatility in commodity prices may have an impact on many of our customers, which, in turn, could have a negative impact on their ability to meet their obligations to us.If global economic and market conditions (including volatility in commodity markets), or economic conditions in the United States or other key markets, remain uncertain or persist, spread or deteriorate further, we may experience material impacts on our business, financial condition, results of operations and liquidity. Our cash flow depends heavily on the earnings and distributions of ONEOK Partners. Our partnership interest in ONEOK Partners is one of our largest cash-generating assets.Therefore, our cash flow is heavily dependent upon the ability of ONEOK Partners to make distributions to its partners.A significant decline in ONEOK Partners’ earnings and/or cash distributions would have a corresponding negative impact on us.For information on the risk factors inherent in the business of ONEOK Partners, see the section below entitled “Risk Factors Related to ONEOK Partners’ Business” and Item 1A, Risk Factors in the ONEOK Partners Annual Report. Some of our nonregulated businesses have a higher level of risk than our regulated businesses. Some of our nonregulated operations, which includes ONEOK Partners’ natural gas gathering and processing business, most of its natural gas liquids business, our energy services business and the retail marketing portion of our distribution business have a higher level of risk than our regulated operations, which include the LDCs in our distribution business, ONEOK Partners’ natural gas pipelines business and a portion of its natural gas liquids business.We and ONEOK Partners expect to continue investing in natural gas and natural gas liquids projects and other related projects, some or all of which may involve nonregulated businesses or assets.These projects could involve risks associated with operational factors, such as competition and dependence on certain suppliers and customers, and financial, economic and political factors, such as rapid and significant changes in commodity prices, the cost and availability of capital and counterparty risk, including the inability of a counterparty, customer or supplier to fulfill a contractual obligation. Our LDCs have recorded certain assets that may not be recoverable from our customers. Accounting principles that govern our LDCs permit certain assets that result from the regulatory process to be recorded on our balance sheet that could not be recorded under GAAP for nonregulated entities.We consider factors such as rate orders from regulators, previous rate orders for substantially similar costs, written approval from the regulators and analysis of 18 Table of Contents recoverability from internal and external legal counsel to determine the probability of future recovery of these assets.If we determine future recovery is no longer probable, we would be required to write off the regulatory assets at that time. Terrorist attacks aimed at our facilities could adversely affect our business. Since the September 11, 2001, terrorist attacks, the United Statesgovernment has issued warnings that energy assets, specifically the nation’s pipeline infrastructure, may be future targets of terrorist organizations.These developments may subject our operations to increased risks.Any future terrorist attack that may target our facilities, those of our customers and, in some cases, those of other pipelines, could have a material adverse effect on our business. Our businesses are subject to market and credit risks. We are exposed to market and credit risks in all of our operations.To minimize the risk of commodity price fluctuations, we periodically enter into derivative transactions to hedge anticipated purchases and sales of natural gas, NGLs, crude oil, fuel requirements and firm transportation commitments.Interest-rate swaps are also used to manage interest-rate risk.Currency forward contracts are used to mitigate unexpected changes that may occur in anticipated revenue streams of our Canadian natural gas sales and purchases driven by currency rate fluctuations.However, financial derivative instrument contracts do not eliminate the risks.Specifically, such risks include commodity price changes, market supply shortages, interest rate changes and counterparty default.The impact of these variables could result in our inability to fulfill contractual obligations, significantly higher energy or fuel costs relative to corresponding sales contracts, or increased interest expense. We are subject to the risk of loss resulting from nonpayment and/or nonperformance by customers and counterparties of our Energy Services segment.The customers of our Energy Services segment are predominantly LDCs, industrial customers, natural gas producers and marketers that may experience deterioration of their financial condition as a result of changing market conditions or financial difficulties that could impact their creditworthiness or ability to pay for our services.If we fail to assess adequately the creditworthiness of existing or future customers, unanticipated deterioration in their creditworthiness and any resulting nonpayment and/or nonperformance could adversely impact results of operations for our Energy Services segment.In addition, if any of our Energy Services segment’s customers or counterparties filed for bankruptcy protection, we may not be able to recover amounts owed, which could materially and adversely impact the results of operations for our Energy Services segment. Increased competition could have a significant adverse financial impact on us. The natural gas and natural gas liquids industries are expected to remain highly competitive.The demand for natural gas and NGLs is primarily a function of commodity prices, including prices for alternative energy sources, customer usage rates, weather, economic conditions and service costs.Our ability to compete also depends on a number of other factors, including competition from other pipelines for our existing load, the efficiency, quality and reliability of the services we provide, and competition for throughput for our gathering systems, pipelines, processing plants, fractionators and storage facilities. We cannot predict when we will be subject to changes in legislation or regulation, nor can we predict the impact of these changes on our financial position, results of operations or cash flows.There are no assurances that our business will be positioned to effectively compete in the future. We may not be able to successfully make additional strategic acquisitions or integrate businesses we acquire into our operations. Our ability to successfully make strategic acquisitions and investments will depend on: (i)the extent to which acquisitions and investment opportunities become available; (ii)our success in bidding for the opportunities that do become available; (iii)regulatory approval, if required, of the acquisitions on favorable terms; and (iv)our access to capital, including our ability to use our equity in acquisitions or investments, and the terms upon which we obtain capital.If we are unable to make strategic investments and acquisitions, we may be unable to grow.If we are unable to successfully integrate new businesses into our operations, we could experience increased costs and losses on our investments. Acquisitions that appear to be accretive may nevertheless reduce our cash from operations on a per share basis. Any acquisition involves potential risks that may include, among other things: · inaccurate assumptions about volumes, revenues and costs, including potential synergies; · an inability to successfully integrate the businesses we acquire; 19 Table of Contents · decrease in our liquidity as a result of our using a significant portion of our available cash or borrowing capacity to finance the acquisition; · a significant increase in our interest expense or financial leverage if we incur additional debt to finance the acquisition; · the assumption of unknown liabilities for which we are not indemnified, for which our indemnity is inadequate or for which our insurance policies may exclude from coverage; · an inability to hire, train or retain qualified personnel to manage and operate the acquired business and assets; · limitations on rights to indemnity from the seller; · inaccurate assumptions about the overall costs of equity or debt; · the diversion of management’s and employees’ attention from other business concerns; · unforeseen difficulties operating in new product areas or new geographic areas; · increased regulatory burdens; · customer or key employee losses at an acquired business; and · increased regulatory requirements. If we consummate any future acquisitions, our capitalization and results of operations may change significantly, and investors will not have the opportunity to evaluate the economic, financial and other relevant information that we will consider in determining the application of our resources to future acquisitions. Any reduction in our credit ratings could materially and adversely affect our business, financial condition, liquidity and results of operations. Our long-term senior unsecured debt has been assigned an investment-grade rating by S&P of “BBB” (Stable) and Moody’s of “Baa2” (Stable); however, we cannot provide assurance that any of our current ratings will remain in effect for any given period of time or that a rating will not be lowered or withdrawn entirely by a rating agency if, in its judgment, circumstances in the future so warrant.Specifically, if S&P or Moody’s were to downgrade our long-term rating, particularly below investment grade, our borrowing costs would increase, which would affect adversely our financial results, and our potential pool of investors and funding sources could decrease.Further, if our short-term ratings were to fall below A-2or Prime-2, the current ratings assigned by S&P and Moody’s, respectively, it could limit significantly our access to the commercial paper market.Any such downgrade of our long- or short-term ratings could increase significantly our cost of capital and reduce the availability of capital and, thus, have a material adverse effect on our business, financial condition, liquidity and results of operations.Ratings from credit agencies are not recommendations to buy, sell or hold our securities.Each rating should be evaluated independently of any other rating. A downgrade in our credit ratings below investment grade would affect negatively the operations of our Energy Services segment. If our credit ratings fall below investment grade, ratings triggers and/or adequate assurance clauses in many of our financial and wholesale physical contracts would be in effect. A ratings trigger or adequate assurance clause gives a counterparty the right to suspend or terminate the agreement unless margin thresholds are met. Margin requirements related to the trading activities of our Energy Services segment may also increase as a result of market volatility without regard to our credit rating.The additional increase in capital required to support our Energy Services segment would impact materially and adversely our ability to compete, as well as our ability to manage actively the risk associated with existing storage and transportation contracts. Our established risk management policies and procedures may not be effective and employees may violate our risk management policies. We have developed and implemented a comprehensive set of policies and procedures that involve both our senior management and the Audit Committee of our Board of Directors to assist us in managing risks associated with, among other things, the trading activities of our Energy Services segment.Our risk policies and procedures are intended to align strategies, processes, people, information technology and business knowledge so that risk is managed throughout the organization.As conditions change and become more complex, current risk measures may fail to assess adequately the relevant risk due to changes in the market and the presence of risks previously unknown to us.Additionally, if employees fail to adhere to our policies and procedures or if our policies and procedures are not effective, potentially because of future conditions or risks outside of our control, we may be exposed to greater risk than we had intended.Ineffective risk management policies and procedures or violation of risk management policies and procedures could have an adverse affect on our earnings, financial position or cash flows. 20 Table of Contents Our indebtedness could impair our financial condition and our ability to fulfill our other obligations. As of December 31, 2010, we had total indebtedness for borrowed money of approximately $1.6 billion, which excludes the debt of ONEOK Partners.Our indebtedness could have significant consequences.For example, it could: · make it more difficult for us to satisfy our obligations with respect to our notes and our other indebtedness due to the increased debt-service obligations, which could, in turn, result in an event of default on such other indebtedness or our notes; · impair our ability to obtain additional financing in the future for working capital, capital expenditures, acquisitions or general business purposes; · diminish our ability to withstand a downturn in our business or the economy; · require us to dedicate a substantial portion of our cash flow from operations to debt-service payments, reducing the availability of cash for working capital, capital expenditures, acquisitions, or general corporate purposes; · limit our flexibility in planning for, or reacting to, changes in our business and the industry in which we operate; and · place us at a competitive disadvantage compared with our competitors that have proportionately less debt. We are not prohibited under the indentures governing our senior notes from incurring additional indebtedness, but our debt agreements do subject us to certain operational limitations summarized in the next paragraph.If we incur significant additional indebtedness, it could worsen the negative consequences mentioned above and could affect adversely our ability to repay our other indebtedness. Our revolving debt agreements with banks contain provisions that restrict our ability to finance future operations or capital needs or to expand or pursue our business activities.For example, certain of these agreements contain provisions that, among other things, limit our ability to make loans or investments, make material changes to the nature of our business, merge, consolidate or engage in asset sales, grant liens, or make negative pledges.Certain agreements also require us to maintain certain financial ratios, which limit the amount of additional indebtedness we can incur, as described in the “Liquidity and Capital Resources” section of Item 7, Management’s Discussion and Analysis of Financial Condition and Results of Operation.These restrictions could result in higher costs of borrowing and impair our ability to generate additional cash.Future financing agreements we may enter into may contain similar or more restrictive covenants. If we are unable to meet our debt-service obligations, we could be forced to restructure or refinance our indebtedness, seek additional equity capital or sell assets.We may be unable to obtain financing or sell assets on satisfactory terms, or at all. We are subject to comprehensive energy regulation by governmental agencies, and the recovery of our costs is dependent on regulatory action. We are subject to comprehensive regulation by several federal, state and municipal utility regulatory agencies, which significantly influences our operating environment and our ability to recover our costs from utility customers.The utility regulatory authorities in Oklahoma, Kansas and Texas regulate many aspects of our utility operations, including customer service and the rates that we can charge customers.Federal, state and local agencies also have jurisdiction over many of our other activities, including regulation by the FERC of our storage and interstate pipeline assets.The profitability of our regulated operations is dependent on our ability to pass through costs related to providing energy and other commodities to our customers by filing synchronized rate cases.The regulatory environment applicable to our regulated businesses could impair our ability to recover costs historically absorbed by our customers. We are unable to predict the impact that the future regulatory activities of these agencies will have on our operating results.Changes in regulations or the imposition of additional regulations could have an adverse impact on our business, financial condition and results of operations.Further, the results of our LDCs’ operations could be negatively impacted if the cost recovery mechanisms authorized by our rate cases do not function as anticipated. Additionally, the regulatory authorities of each state in which we operate allow LDCs to obtain weather protection.If the weather protection clause is disallowed, it would affect our business. The adoption and implementation of new statutory and regulatory requirements for derivative transactions could have an adverse impact on our ability to hedge risks associated with our business and increase the working capital requirements to conduct these activities. In July 2010, the Dodd-Frank Act was enacted, which provides for new statutory and regulatory requirements for financial derivative transactions.Certain derivative transactions will be required to be cleared on exchanges, and cash collateral will be required for these transactions.However, the Dodd-Frank Act provides for a potential exemption from these clearing and 21 Table of Contents cash collateral requirements for commercial end-users and includes a number of defined terms that will be used in determining how this exemption applies to particular derivative transactions and to the parties to those transactions. Additionally, the Dodd-Frank Act calls for various regulatory agencies, including the SEC and the CFTC, to establish regulations for implementation of many of the provisions of the act.It also requires the CFTC to establish new position trading limits. We expect to be able to continue to participate in financial markets for hedging certain risks inherent in our business, including commodity and interest-rate risks; however, the costs of doing so may increase as a result of the new legislation.We may also incur additional costs associated with our compliance with the new regulations and anticipated additional record-keeping, reporting and disclosure obligations.These requirements could adversely affect the liquidity and pricing of derivative contracts, and the anticipated increased costs of compliance by dealers and counterparties will likely be passed on to customers, which could decrease the benefits of hedging to us and could reduce our profitability and liquidity. The volatility of natural gas prices may impact negatively LDC customers’ perception of natural gas. Natural gas costs are passed through to the customers of our LDCs based on the actual cost of the natural gas purchased by the particular LDC.Substantial fluctuations in natural gas prices can occur from year to year.Sustained periods of high natural gas prices or of pronounced natural gas price volatility may impact negatively our LDC customers’ perception of natural gas, which could lead to customers selecting other energy alternatives, such as electricity, and to difficulties in the rate-making process.Additionally, high natural gas prices may cause customers to conserve more and may also impact adversely our accounts receivable collections, resulting in higher bad-debt expense. Our business is subject to increased regulatory oversight and potential penalties. The natural gas industry historically has been heavily regulated; therefore, there is no assurance that a more stringent regulatory approach will not be pursued by the FERC, CFTC and/or the United States Congress in the future.In response to previous market power abuse by certain companies engaged in interstate commerce, the United States Congress, in the Energy Policy Act of 2005 (EPACT), developed requirements intended to ensure that the energy market is not impacted by the exercise of market power or manipulative conduct.The FERC then adopted the Market Manipulation Rules to implement the authority granted under EPACT.These rules are intended to prohibit fraud and manipulation and are subject to broad interpretation.EPACT also gave the FERC increased penalty authority for violations of these rules, as well as other FERC rules.In addition to the authority granted to the FERC under EPACT, the CFTC also has the authority to regulate market manipulation under the Commodities Exchange Act and the Dodd-Frank Act. Demand for services of our Distribution and Energy Services segments and for certain of ONEOK Partners’ products is highly weather sensitive and seasonal. The demand for natural gas and for certain of ONEOK Partners’ products, such as propane, is weather sensitive and seasonal, with a significant portion of revenues derived from sales to retail markets for heating during the winter months.Weather conditions influence directly the volume of, among other things, natural gas and propane delivered to customers.Deviations in weather from normal levels and the seasonal nature of certain of our segments’ business can create large variations in earnings and short-term cash requirements. We are subject to environmental regulations that could be difficult and costly to comply with. We are subject to multiple environmental laws and regulations affecting many aspects of present and future operations, including air emissions, water quality, wastewater discharges, solid and hazardous wastes and hazardous material and substance management.These laws and regulations generally require us to obtain and comply with a wide variety of environmental registrations, licenses, permits, inspections and other approvals.Failure to comply with these laws, regulations, permits and licenses may expose us to fines, penalties and/or interruptions in our operations that could be material to the results of operations.If a leak or spill of hazardous substance occurs from our lines or facilities in the process of transporting natural gas or NGLs or at any facility that we own, operate or otherwise use, we could be held jointly and severally liable for all resulting liabilities, including investigation and clean-up costs, which could materially affect our results of operations and cash flows.In addition, emission controls required under the federal Clean Air Act and other similar federal and state laws could require unexpected capital expenditures at our facilities.In addition, the EPA issued a rule on air-quality standards, “National Emission Standards for Hazardous Air Pollutants for Reciprocating Internal Combustion Engines,” also known as RICE NESHAP, scheduled to be adopted in early 2013.The rule will require capital expenditures over the next three years for the purchase and installation of new emissions-control equipment. We do not expect these expenditures to have a material impact on our results of operations, financial position or cash flows.We cannot assure that existing environmental regulations will not be revised or that new regulations will not be adopted or become 22 Table of Contents applicable to us.Revised or additional regulations that result in increased compliance costs or additional operating restrictions, particularly if those costs are not fully recoverable from customers, could have a material adverse effect on our business, financial condition and results of operations.For further discussion on this topic, see Note P of the Notes to Consolidated Financial Statements in this Annual Report. We are subject to risks that could limit our access to capital, thereby increasing our costs and affecting adversely our results of operations. We have grown rapidly in the past as a result of acquisitions.Future acquisitions may require additional capital.If we are not able to access capital at competitive rates, our strategy of enhancing the earnings potential of our existing assets, including through acquisitions of complementary assets or businesses, will be adversely affected.A number of factors could affect adversely our ability to access capital, including: (i)general economic conditions; (ii)capital market conditions; (iii)market prices for natural gas, NGLs and other hydrocarbons; (iv)the overall health of the energy and related industries; (v)our ability to maintain our investment-grade credit ratings; and (vi)our capital structure.Much of our business is capital intensive, and achievement of our long-term growth targets is dependent, at least in part, upon our ability to access capital at rates and on terms we determine to be attractive.If our ability to access capital becomes constrained significantly, our interest costs will likely increase and our financial condition and future results of operations could be harmed significantly. Energy efficiency and technological advances may affect the demand for natural gas and affect adversely our operating results. The national trend toward increased conservation and technological advances, including installation of improved insulation and the development of more efficient furnaces and other heating devices, may decrease the demand for natural gas by residential customers.More strict conservation measures in the future or technological advances in heating, conservation, energy generation or other devices could affect adversely our operations. The cost of providing pension and postretirement health care benefits to eligible employees and qualified retirees is subject to changes in pension fund values and changing demographics and may increase. We have a defined benefit pension plan for certain employees and postretirement welfare plans that provide postretirement medical and life insurance benefits to certain employees who retire with at least five years of service.The cost of providing these benefits to eligible current and former employees is subject to changes in the market value of our pension and postretirement benefit plan assets, changing demographics, including longer life expectancy of plan participants and their beneficiaries and changes in health care costs.For further discussion of our defined benefit pension plan, see Note L of the Notes to Consolidated Financial Statements in this Annual Report. Any sustained declines in equity markets and reductions in bond yields may have a material adverse effect on the value of our pension and postretirement benefit plan assets.In these circumstances, additional cash contributions to our pension plans may be required. Our business could be affected adversely by strikes or work stoppages by our unionized employees. As of January 31, 2011, 728 of our 4,839 employees were represented by collective bargaining units under collective bargaining agreements.We are involved periodically in discussions with collective bargaining units representing some of our employees to negotiate or renegotiate labor agreements.We cannot predict the results of these negotiations, including whether any failure to reach new agreements will have a negative effect on our business, financial condition and results of operations or whether we will be able to reach any agreement with the collective bargaining units.Any failure to reach agreement on new labor contracts might result in a work stoppage.Any future work stoppage could, depending on the operations and the length of the work stoppage, have a material adverse effect on our business, financial condition and results of certain operations. We may face significant costs to comply with the regulation of greenhouse gas emissions. Greenhouse gas emissions originate primarily from combustion engine exhaust, heater exhaust and fugitive methane gas emissions.Various federal and state legislative proposals have been introduced to regulate the emission of greenhouse gases, particularly carbon dioxide and methane, and the United States Supreme Court has ruled that carbon dioxide is a pollutant subject to regulation by the EPA.In addition, there have been international efforts seeking legally binding reductions in emissions of greenhouse gases. 23 Table of Contents We believe it is possible that future governmental legislation and/or regulation may require us either to limit greenhouse gas emissions from our operations or to purchase allowances for such emissions that are actually attributable to our distribution customers or attributable to NGL customers of ONEOK Partners.However, we cannot predict precisely what form these future regulations will take, the stringency of the regulations, or when they will become effective.Several bills have been introduced in the United States Congress that would require carbon dioxide emission reductions.Previously considered proposals have included, among other things, limitations on the amount of greenhouse gases that can be emitted (so called “caps”) together with systems of emissions allowances.This system could require us to reduce emissions, even though the technology is not currently available for efficient reduction, or to purchase allowances for such emissions.Emissions also could be taxed independently of limits. In addition to activities on the federal level, state and regional initiatives could also lead to the regulation of greenhouse gas emissions sooner and/or independent of federal regulation.These regulations could be more stringent than any federal regulation or legislation that is adopted. Future legislation and/or regulation designed to reduce greenhouse gas emissions could make some of our activities uneconomic to maintain or operate.Further, we may not be able to pass on the higher costs to our customers or recover all costs related to complying with greenhouse gas regulatory requirements.Our future results of operations, cash flows or financial condition could be adversely affected if such costs are not recovered through regulated rates or otherwise passed on to our customers. We continue to monitor legislative and regulatory developments in this area.Although the regulation of greenhouse gas emissions may have a material impact on our operations and rates, we are unable to quantify the potential costs of the impacts at this time. We do not hedge fully against commodity price changes, time differentials or locational differentials.This could result in decreased revenues and increased costs, thereby resulting in lower margins and adversely affecting our results of operations. Certain of our nonregulated and regulated businesses are exposed to market risk and the impact of market price fluctuations of natural gas, NGLs and crude oil.Market risk refers to the risk of loss of cash flows and future earnings arising from adverse changes in commodity prices.Our Energy Services segment’s primary exposures arise from seasonal and locational price differentials and our ability to execute hedges.Our ONEOK Partners segment’s primary exposures arise from the value of the NGL and natural gas it receives in exchange for the natural gas gathering and processing services it provides; the differentials between commodity prices with respect to its keep-whole contracts and the differentials between NGL and natural gas prices and their impact on our natural gas and NGL transportation, fractionation and exchange throughputs; the differentials between the individual NGL products; differentials between NGL prices at different locations;the seasonal differentials impacting the volume of natural gas and NGLs stored; and the fuel costs and the value of the retained fuel in-kind in ONEOK Partners’ natural gas pipelines and storage operations.Our ONEOK Partners and Energy Services segments are also exposed to the risk of changing prices or the cost of transportation resulting from purchasing natural gas or NGLs at one location and selling it at another (referred to as basis risk).To minimize the risk from market price fluctuations of natural gas, NGLs and crude oil, we use physical forward transactions and commodity derivative instruments such as futures contracts, swaps and options to manage market risk of existing or anticipated purchases and sales of natural gas, NGLs and crude oil.We adhere to policies and procedures that monitor our exposure to market risk from open positions.However, we do not fully hedge against commodity price changes, and therefore, we retain some exposure to market risk.Accordingly, any adverse changes to commodity prices could result in decreased revenue and/or increased costs. Our Distribution segment uses storage to minimize the volatility of natural gas costs for our customers by storing natural gas in periods of low demand for consumption in peak demand periods.In addition, various natural gas supply contracts allow us the option to convert index-based purchases to fixed prices.Also, we use derivative instruments to hedge the cost of anticipated natural gas purchases during the winter heating months to protect customers from upward volatility in the market price of natural gas. Federal, state and local jurisdictions may challenge our tax return positions. The positions taken in our federal and state tax return filings require significant judgments, use of estimates and the interpretation and application of complex tax laws.Significant judgment is also required in assessing the timing and amounts of deductible and taxable items.Despite management’s belief that our tax return positions are fully supportable, certain positions may be successfully challenged by federal, state and local jurisdictions. 24 Table of Contents Although we control ONEOK Partners, we may have conflicts of interest with ONEOK Partners which could subject us to claims that we have breached our fiduciary duty to ONEOK Partners and its unitholders. We are the sole general partner and own 42.8 percent of ONEOK Partners.Conflicts of interest may arise between us and ONEOK Partners and its unitholders.In resolving these conflicts, we may favor our own interests and the interests of our affiliates over the interests of ONEOK Partners and its unitholders as long as the resolution does not conflict with the ONEOK Partners’ partnership agreement or our fiduciary duties to ONEOK Partners and its unitholders. We are subject to physical and financial risks associated with climate change. There is a growing belief that emissions of greenhouse gases may be linked to global climate change.Climate change creates physical and financial risk.Our customers’ energy needs vary with weather conditions, primarily temperature and humidity.For residential customers, heating and cooling represent their largest energy use.To the extent weather conditions may be affected by climate change, customers’ energy use could increase or decrease depending on the duration and magnitude of any changes.Increased energy use due to weather changes may require us to invest in more pipeline and other infrastructure to serve increased demand.A decrease in energy use due to weather changes may affect our financial condition, through decreased revenues.Extreme weather conditions in general require more system backup, adding to costs, and can contribute to increased system stresses, including service interruptions.Weather conditions outside of our operating territory could also have an impact on our revenues.Severe weather impacts our operating territories primarily through hurricanes, thunderstorms, tornadoes and snow or ice storms.To the extent the frequency of extreme weather events increases, this could increase our cost of providing service.We may not be able to pass on the higher costs to our customers or recover all the costs related to mitigating these physical risks.To the extent financial markets view climate change and emissions of greenhouse gases as a financial risk, this could affect negatively our ability to access capital markets or cause us to receive less favorable terms and conditions in future financings.Our business could be affected by the potential for lawsuits against greenhouse gas emitters, based on links drawn between greenhouse gas emissions and climate change. RISK FACTORS RELATED TO ONEOK PARTNERS’ BUSINESS The volatility of natural gas, crude oil and NGL prices could adversely affect ONEOK Partners’ cash flow. A significant portion of ONEOK Partners’ revenues are derived from the sale of commodities that are received as payment for gathering and processing services, for the transportation and storage of natural gas, and for the sale of purity NGL products in ONEOK Partners’ natural gas liquids business.Commodity prices have been volatile and are likely to continue to be so in the future.The prices ONEOK Partners receives for its commodities are subject to wide fluctuations in response to a variety of factors beyond ONEOK Partners’ control, including, but not limited to, the following: · overall domestic and global economic conditions; · relatively minor changes in the supply of, and demand for, domestic and foreign energy; · market uncertainty; · the availability and cost of third-party transportation, natural gas processing and natural gas liquids fractionation capacity; · the level of consumer product demand; · geopolitical conditions impacting supply and demand for natural gas and crude oil; · weather conditions; · domestic and foreign governmental regulations and taxes; · the price and availability of alternative fuels; · speculation in the commodity futures markets; · overall domestic and global economic conditions; · the price of natural gas, crude oil, NGL and liquefied natural gas imports; · the effect of worldwide energy conservation measures; and · the impact of new supplies, new pipelines, processing and fractionation facilities on basis differentials. These external factors and the volatile nature of the energy markets make it difficult to reliably estimate future prices of commodities and the impact commodity price fluctuations have on our customers and their need for our services.As commodity prices decline, ONEOK Partners is paid less for its commodities, thereby reducing its cash flow.In addition, production could also decline. 25 Table of Contents ONEOK Partners’ use of financial instruments to hedge market risk may result in reduced income. ONEOK Partners utilizes financial instruments to mitigate its exposure to interest-rate and commodity price fluctuations.Hedging instruments that are used to reduce its exposure to interest-rate fluctuations could expose it to risk of financial loss where it has contracted for variable-rate swap instruments to hedge fixed-rate instruments and the variable rate exceeds the fixed rate.In addition, these hedging arrangements may limit the benefit ONEOK Partners would otherwise receive if it had contracted for fixed-rate swap agreements to hedge variable-rate instruments and the variable rate falls below the fixed rate.Hedging arrangements that are used to reduce ONEOK Partners’ exposure to commodity price fluctuations may limit the benefit ONEOK Partners would otherwise receive if market prices for natural gas, crude oil and NGLs exceed the stated price in the hedge instrument for these commodities. ONEOK Partners’ inability to develop and execute growth projects and acquire new assets could result in reduced cash distributions to its unitholders and to ONEOK. ONEOK Partners’ primary business objectives are to generate cash flow sufficient to pay quarterly cash distributions to unitholders and to increase quarterly cash distributions over time. ONEOK Partners’ ability to maintain and grow its distributions to unitholders, including ONEOK, depends on the growth of its existing businesses and strategic acquisitions. Accordingly, if ONEOK Partners is unable to implement business development opportunities and finance such activities on economically acceptable terms, its future growth will be limited, which could adversely impact its and our results of operations and cash flows. Growing ONEOK Partners’ business by constructing new pipelines and plants or making modifications to its existing facilities subjects ONEOK Partners to construction risks and risks that adequate natural gas or NGL supplies will not be available upon completion of the facilities. One of the ways ONEOK Partners intends to grow its business is through the construction of new pipelines and new gathering, processing, storage and fractionation facilities and through modifications to ONEOK Partners’ existing pipelines and existing gathering, processing, storage and fractionation facilities.The construction and modification of pipelines and gathering, processing, storage and fractionation facilities may require significant capital expenditures, which may exceed ONEOK Partners’ estimates, and involves numerous regulatory, environmental, political, legal and weather-related uncertainties.Construction projects in ONEOK Partners’ industry may increase demand for labor, materials and rights of way, which, may, in turn, impact ONEOK Partners’ costs and schedule.If ONEOK Partners undertakes these projects, it may not be able to complete them on schedule or at the budgeted cost.Additionally, ONEOK Partners’ revenues may not increase immediately upon the expenditure of funds on a particular project.For instance, if ONEOK Partners builds a new pipeline, the construction will occur over an extended period of time, and ONEOK Partners will not receive any material increases in revenues until after completion of the project.ONEOK Partners may have only limited natural gas or NGL supplies committed to these facilities prior to their construction.Additionally, ONEOK Partners may construct facilities to capture anticipated future growth in production in a region in which anticipated production growth does not materialize.ONEOK Partners may also rely on estimates of proved reserves in ONEOK Partners’ decision to construct new pipelines and facilities, which may prove to be inaccurate because there are numerous uncertainties inherent in estimating quantities of proved reserves.As a result, new facilities may not be able to attract enough natural gas or NGLs to achieve ONEOK Partners’ expected investment return, which could materially adversely affect ONEOK Partners’ results of operations and financial condition. ONEOK Partners does not own all of the land on which its pipelines and facilities are located, and it leases certain facilities and equipment, which could disrupt its operations. ONEOK Partners does not own all of the land on which certain of its pipelines and facilities are located, and is, therefore, subject to the risk of increased costs to maintain necessary land use.ONEOK Partners obtains the rights to construct and operate certain of its pipelines and related facilities on land owned by third parties and governmental agencies for a specific period of time.ONEOK Partners’ loss of these rights, through its inability to renew right-of-way contracts on acceptable terms or increased costs to renew such rights, could have a material adverse effect on our financial condition, results of operations and cash flows. Additionally, certain natural gas processing, natural gas liquids fractionators or other facilities (or parts thereof) used by ONEOK Partners are leased from third parties for specific periods.ONEOK Partners’ inability to renew equipment leases or otherwise maintain the right to utilize such facilities and equipment on acceptable terms, or the increased costs to maintain such rights, could have a material adverse effect on our results of operations and cash flows. 26 Table of Contents ONEOK Partners’ operations are subject to operational hazards and unforeseen interruptions, which could materially adversely affect its business and for which ONEOK Partners may not be adequately insured. ONEOK Partners’ operations are subject to all of the risks and hazards typically associated with the operation of natural gas and natural gas liquids gathering and transportation pipelines, storage facilities and processing and fractionation plants. Operating risks include, but are not limited to, leaks, pipeline ruptures, the breakdown or failure of equipment or processes, and the performance of pipeline facilities below expected levels of capacity and efficiency. Other operational hazards and unforeseen interruptions include adverse weather conditions, accidents, the collision of equipment with ONEOK Partners’ pipeline facilities (for example, this may occur if a third party were to perform excavation or construction work near ONEOK Partners’ facilities) and catastrophic events such as explosions, fires, hurricanes, earthquakes, floods or other similar events beyond ONEOK Partners’ control.It is also possible that ONEOK Partners’ facilities could be direct targets or indirect casualties of an act of terrorism.A casualty occurrence might result in injury or loss of life, extensive property damage or environmental damage.Liabilities incurred and interruptions to the operation of ONEOK Partners’ pipeline caused by such an event could reduce revenues generated by ONEOK Partners and increase expenses, thereby impairing ONEOK Partners’ ability to meet its obligations.Insurance proceeds may not be adequate to cover all liabilities or expenses incurred or revenues lost, and ONEOK Partners is not fully insured against all risks inherent to ONEOK Partners’ business. As a result of market conditions, premiums and deductibles for certain insurance policies can increase substantially, and, in some instances, certain insurance may become unavailable or available only for reduced amounts of coverage.Consequently, ONEOK Partners may not be able to renew existing insurance policies or purchase other desirable insurance on commercially reasonable terms, if at all.If ONEOK Partners was to incur a significant liability for which ONEOK Partners was not fully insured, it could have a material adverse effect on ONEOK Partners’ financial position and results of operations.Further, the proceeds of any such insurance may not be paid in a timely manner and may be insufficient if such an event were to occur. A shortage of skilled labor may make it difficult for ONEOK Partners to maintain labor productivity and competitive costs, which could affect operations and cash flows available for distribution. ONEOK Partners’ operations require skilled and experienced workers with proficiency in multiple tasks.In recent years, a shortage of workers trained in various skills associated with the midstream energy business has caused ONEOK Partners to conduct certain operations without full staff, thus hiring outside resources, which decreases its productivity and increases its costs.This shortage of trained workers is the result of experienced workers reaching retirement age, combined with the difficulty of attracting new workers to the midstream energy industry.This shortage of skilled labor could continue over an extended period.If the shortage of experienced labor continues or worsens, it could have an adverse impact on ONEOK Partners’ labor productivity and costs and ONEOK Partners’ ability to expand production in the event there is an increase in the demand for ONEOK Partners’ products and services, which could adversely affect its operations and cash flows available for distribution to unitholders. If the level of drilling and production in the Mid-Continent, Rocky Mountain, Texas and Gulf Coast regions declines substantially near its assets, ONEOK Partners’ volumes and revenue could decline. ONEOK Partners’ ability to maintain or expand its businesses depends largely on the level of drilling and production by third parties in the Mid-Continent, Rocky Mountain, Texas and Gulf Coast regions.Drilling and production are impacted by factors beyond ONEOK Partners’ control, including: · demand and prices for natural gas, NGLs and crude oil; · producers’ finding and developing costs of reserves; · producers’ desire and ability to obtain necessary permits in a timely and economic manner; · natural gas field characteristics and production performance; · surface access and infrastructure issues; and · capacity constraints on natural gas, crude oil and natural gas liquids pipelines from the producing areas and ONEOK Partners’ facilities. In addition, drilling and production may be impacted by environmental regulations governing water discharge or regulation of drilling and production technologies including, but not limited to, hydraulic fracturing.If the level of drilling and production in any of these regions substantially declines, ONEOK Partners’ volumes and revenue could be materially reduced. 27 Table of Contents If production from the Western Canada Sedimentary Basin remains flat or declines, and demand for natural gas from the Western Canada Sedimentary Basin is greater in market areas other than the Midwestern United States, demand for ONEOK Partners’ interstate gas transportation services could significantly decrease. ONEOK Partners depends on natural gas supply from the Western Canada Sedimentary Basin for some of ONEOK Partners’ interstate pipelines, primarily Viking Gas Transmission and ONEOK Partners’ investment in Northern Border Pipeline, that transport Canadian natural gas from the Western Canada Sedimentary Basin to the Midwestern United States market area.If demand for natural gas increases in Canada or other markets not served by ONEOK Partners’ interstate pipelines and/or production remains flat or declines, demand for transportation service on ONEOK Partners’ interstate natural gas pipelines could decrease significantly, which could adversely impact ONEOK Partners’ results of operations and cash flows available for distributions. Pipeline-integrity programs and repairs may impose significant costs and liabilities. Pursuant to a United States Department of Transportation rule, pipeline operators were required to develop integrity management programs for intrastate and interstate natural gas and natural gas liquids pipelines located near high-consequence areas, where a leak or rupture could do the most harm.The rule also requires operators to perform ongoing assessments of pipeline integrity; identify and characterize applicable threats to pipeline segments that could impact a high-consequence area; improve data collection, integration and analysis; repair and remediate the pipeline as necessary; and implement preventive and mitigating actions.The results of these testing programs could cause ONEOK Partners to incur significant capital and operating expenditures to make repairs or remediate, as well as initiate preventive or mitigating actions that are determined to be necessary. ONEOK Partners’ regulated pipelines’ transportation rates are subject to review and possible adjustment by federal and state regulators. ONEOK Partners’ regulated pipelines are subject to extensive regulation by the FERC and state regulatory agencies, which regulate most aspects of ONEOK Partners’ pipeline business, including ONEOK Partners’ transportation rates.Under the Natural Gas Act, which is applicable to interstate natural gas pipelines, and the Interstate Commerce Act, which is applicable to crude oil and natural gas liquids pipelines, interstate transportation rates must be just and reasonable and not unduly discriminatory. Action by the FERC or a state regulatory agency could adversely affect ONEOK Partners’ pipeline business’ ability to establish or charge rates that would cover future increases in its costs, or even to continue to collect rates that cover current costs, including a reasonable return.ONEOK Partners cannot assure unitholders that its pipeline systems will be able to recover all of its costs through existing or future rates. ONEOK Partners’ regulated pipeline companies have recorded certain assets that may not be recoverable from its customers. Accounting policies for FERC-regulated companies permit certain assets that result from the regulated ratemaking process to be recorded on ONEOK Partners balance sheet that could not be recorded under GAAP for nonregulated entities.ONEOK Partners considers factors such as regulatory changes and the impact of competition to determine the probability of future recovery of these assets.If ONEOK Partners determines future recovery is no longer probable, ONEOK Partners would be required to write off the regulatory assets at that time. ONEOK Partners’ operations are subject to federal and state laws and regulations relating to the protection of the environment, which may expose it to significant costs and liabilities. The risk of incurring substantial environmental costs and liabilities is inherent in ONEOK Partners’ business.ONEOK Partners’ operations are subject to extensive federal, state and local laws and regulations governing the discharge of materials into, or otherwise relating to the protection of, the environment.Examples of these laws include: · the Clean Air Act and analogous state laws that impose obligations related to air emissions; · the Clean Water Act and analogous state laws that regulate discharge of waste water from ONEOK Partners’ facilities to state and federal waters; · the federal CERCLA and analogous state laws that regulate the cleanup of hazardous substances that may have been released at properties currently or previously owned or operated by ONEOK Partners or locations to which ONEOK Partners has sent waste for disposal; · the federal Resource Conservation and Recovery Act and analogous state laws that impose requirements for the handling and discharge of solid and hazardous waste from ONEOK Partners’ facilities; and 28 Table of Contents · the EPA has issued a rule on air quality standards, known as RICE NESHAP, that is scheduled to be adopted in early 2013. Various federal and state governmental authorities, including the EPA, have the power to enforce compliance with these laws and regulations and the permits issued under them.Violators are subject to administrative, civil and criminal penalties, including civil fines, injunctions or both.Joint and several, strict liability may be incurred without regard to fault under the CERCLA, Resource Conservation and Recovery Act and analogous state laws for the remediation of contaminated areas. There is an inherent risk of incurring environmental costs and liabilities in ONEOK Partners’ business due to its handling of the products it gathers, transports, processes and stores, air emissions related to its operations, historical industry operations and waste disposal practices, some of which may be material.Private parties, including the owners of properties through which ONEOK Partners’ pipeline systems pass, may have the right to pursue legal actions to enforce compliance as well as to seek damages for non-compliance with environmental laws and regulations or for personal injury or property damage arising from ONEOK Partners’ operations.Some sites ONEOK Partners operates are located near current or former third-party hydrocarbon storage and processing operations, and there is a risk that contamination has migrated from those sites to ONEOK Partners’ sites.In addition, increasingly strict laws, regulations and enforcement policies could increasesignificantly ONEOK Partners’ compliance costs and the cost of any remediation that may become necessary, some of which may be material.Additional information is included under Item 1, Business under “Environmental and Safety Matters” and in Note P of the Notes to Consolidated Financial Statements in this Annual Report. ONEOK Partners’ insurance may not cover all environmental risks and costs or may not provide sufficient coverage in the event an environmental claim is made against ONEOK Partners.ONEOK Partners’ business may be materially adversely affected by increased costs due to stricter pollution-control requirements or liabilities resulting from non-compliance with required operating or other regulatory permits.New environmental regulations might also materially adversely affect ONEOK Partners’ products and activities, and federal and state agencies could impose additional safety requirements, all of which could affect materially ONEOK Partners’ profitability. In the competition for customers, ONEOK Partners may have significant levels of uncontracted or discounted capacity on its natural gas and natural gas liquids pipelines, processing, fractionation and storage assets. ONEOK Partners’ natural gas and natural gas liquids pipelines, processing, fractionation and storage assets compete with other pipelines, processing, fractionation and storage facilities for natural gas and NGL supplies delivered to the markets it serves.As a result of competition, at any given time ONEOK Partners may have significant levels of uncontracted or discounted capacity on its pipelines, processing, fractionation and in its storage assets, which could have a material adverse impact on ONEOK Partners’ results of operations. ONEOK Partners is exposed to the credit risk of its customers or counterparties, and its credit risk management may not be adequate to protect against such risk. ONEOK Partners is subject to the risk of loss resulting from nonpayment and/or nonperformance by ONEOK Partners’ customers or counterparties.ONEOK Partners’ customers or counterparties may experience rapid deterioration of their financial condition as a result of changing market conditions or financial difficulties that could impact their creditworthiness or ability to pay ONEOK Partners for its services.ONEOK Partners assesses the creditworthiness of its customers or counterparties and obtains collateral as it deems appropriate.If ONEOK Partners fails to adequately assess the creditworthiness of existing or future customers or counterparties, unanticipated deterioration in their creditworthiness and any resulting nonpayment and/or nonperformance could adversely impact ONEOK Partners’ results of operations.In addition, if any of ONEOK Partners’ customers or counterparties files for bankruptcy protection, this could have a material negative impact on ONEOK Partners’ results of operations. Any reduction in ONEOK Partners’ credit ratings could materially and adversely affect its business, financial condition, liquidity and results of operations. ONEOK Partners’ senior unsecured long-term debt has been assigned an investment-grade rating by Moody’s of “Baa2” (Stable) and by S&P of “BBB” (Stable); however, we cannot provide assurance that any of its current ratings will remain in effect for any given period of time or that a rating will not be lowered or withdrawn entirely by a rating agency if, in its judgment, circumstances in the future so warrant.Specifically, if Moody’s or S&P were to downgrade ONEOK Partners’ long-term debt rating, particularly below investment grade, its borrowing costs would increase, which would affect adversely its financial results, and its potential pool of investors and funding sources could decrease.Ratings from credit agencies are not recommendations to buy, sell or hold ONEOK Partners’ securities.Each rating should be evaluated independently of any other rating. 29 Table of Contents An event of default may require ONEOK Partners to offer to repurchase certain of its senior notes or may impair its ability to access capital. The indenture governing ONEOK Partners’ senior notes due 2011 include an event of default upon acceleration of other indebtedness of $25 million or more, and the indentures governing ONEOK Partners’ other senior notes include an event of default upon the acceleration of other indebtedness of $100 million or more.Such events of default would entitle the trustee or the holders of 25 percent in aggregate principal amount of ONEOK Partners’ outstanding senior notes to declare those notes immediately due and payable in full.ONEOK Partners may not have sufficient cash on hand to repurchase and repay any accelerated senior notes, which may cause ONEOK Partners to borrow money under its credit facilities or seek alternative financing sources to finance the repurchases and repayment.ONEOK Partners could also face difficulties accessing capital or its borrowing costs could increase, impacting its ability to obtain financing for acquisitions or capital expenditures, to refinance indebtedness and to fulfill its debt obligations. ONEOK Partners has adopted certain valuation methodologies that may result in a shift of income, gain, loss and deduction between the general partner and the unitholders.The IRS may challenge this treatment, which could adversely affect the value of its limited partner units. When ONEOK Partners issues additional units or engages in certain other transactions, ONEOK Partners determines the fair market value of its assets and allocates any unrealized gain or loss attributable to its assets to the capital accounts of its unitholders and its general partner.ONEOK Partners’ methodology may be viewed as understating the value of its assets.In that case, there may be a shift of income, gain, loss and deduction between certain unitholders and the general partner, which may be unfavorable to such unitholders.Moreover, under ONEOK Partners’ current valuation methods, subsequent purchasers of common units may have a greater portion of their Internal Revenue Code Section 743(b) adjustment allocated to ONEOK Partners’ tangible assets and a lesser portion allocated to ONEOK Partners’ intangible assets.The IRS may challenge ONEOK Partners’ valuation methods or ONEOK Partners’ allocation of the Section 743(b) adjustment attributable to ONEOK Partners’ tangible and intangible assets, and allocations of income, gain, loss and deduction between the general partner and certain of ONEOK Partners’ unitholders. A successful IRS challenge to these methods or allocations could affect adversely the amount of taxable income or loss being allocated to ONEOK Partners’ unitholders.It also could affect the amount of gain from ONEOK Partners unitholders’ sale of common units and could have a negative impact on the value of the common units or result in audit adjustments to ONEOK Partners unitholders’ tax returns without the benefit of additional deductions. ONEOK Partners’ treatment of a purchaser of common units as having the same tax benefits as the seller could be challenged, resulting in a reduction in value of the common units. Because ONEOK Partners cannot match transferors and transferees of common units, ONEOK Partners is required to maintain the uniformity of the economic and tax characteristics of these units in the hands of the purchasers and sellers of these units.ONEOK Partners does so by adopting certain depreciation conventions that do not conform to all aspects of existing United States Treasury regulations.A successful IRS challenge to these conventions could affect adversely the tax benefits to a unitholder of ownership of the common units and could have a negative impact on their value or result in audit adjustments to ONEOK Partners unitholders’ tax returns. ITEM 1B.UNRESOLVED STAFF COMMENTS Not applicable. ITEM 2.PROPERTIES DESCRIPTION OF PROPERTIES ONEOK Partners Property - Our ONEOK Partners segment owns the following assets: · approximately 10,300 miles and 4,900 miles of natural gas gathering pipelines in the Mid-Continent and Rocky Mountain regions, respectively; · nine active natural gas processing plants, with approximately 645 MMcf/d of processing capacity, in the Mid-Continent region, and four active natural gas processing plants, with approximately 124 MMcf/d of processing capacity, in the Rocky Mountain region; 30 Table of Contents · approximately 24 MBbl/d of natural gas liquids fractionation capacity at various natural gas processing plants in the Mid-Continent and Rocky Mountain regions; · approximately 1,500 miles of FERC-regulated interstate natural gas pipelines with approximately 3.1 Bcf/d of peak transportation capacity; · approximately 5,600 miles of intrastate natural gas gathering and state-regulated intrastate transmission pipelines with approximately 3.4 Bcf/d of peak transportation capacity; · approximately 51.7 Bcf of total active working natural gas storage capacity; · approximately 2,500 miles of natural gas liquids gathering pipelines with approximately 500 MBbl/d of peak capacity; · approximately 160 miles of natural gas liquids distribution pipelines with approximately 66 MBbl/d of peak transportation capacity; · two natural gas liquids fractionators with approximately 260 MBbl/d of combined operating capacity, which are located in Oklahoma and Kansas; · 150 MBbl/d of leased fractionation capacity; · 80-percent ownership interest in one natural gas liquids fractionator in Texas with ONEOK Partners’ proportional share of operating capacity of approximately 128 MBbl/d; · interest in one natural gas liquids fractionator in Kansas with ONEOK Partners’ proportional share of operating capacity of approximately 11 MBbl/d; · one isomerization unit in Kansas with 9 MBbl/d of operating capacity; · six natural gas liquids storage facilities and other leased facilities in Oklahoma, Kansas and Texas, with approximately 26.1 MMBbl of total operating underground NGL storage capacity; · approximately 780 miles of FERC-regulated natural gas liquids gathering pipelines with approximately 200 MBbl/d of peak capacity; · approximately 3,500 miles of FERC-regulated natural gas liquids and refined petroleum products distribution pipelines with approximately 691 MBbl/d of peak transportation capacity; · eight natural gas liquids product terminals in Missouri, Nebraska, Iowa and Illinois; and · above- and below-ground storage facilities associated with its FERC-regulated natural gas liquids pipeline operations in Iowa, Illinois, Nebraska and Kansas with 978 MBbl of combined operating capacity. ONEOK Partners owns or leases five underground natural gas storage facilities in Oklahoma, three underground natural gas storage facilities in Kansas and three underground natural gas storage facilities in Texas.One of its natural gas storage facilities in Kansas has been idle since 2001.In compliance with a KDHE order, ONEOK Partners began injecting brine into that facility in the first quarter of 2007 in order to ensure the long-term integrity of the idled facility.ONEOK Partners expects to complete the injection process by the end of 2012.Monitoring of the facility and review of the data for the geo-engineering studies are ongoing, in compliance with a KDHE order while ONEOK Partners evaluates the alternatives for the facility. Following the testing of the gathered data, ONEOK Partners expects that the facility will be returned to storage service, although most likely for a product other than natural gas. The return to service will require KDHE approval. It is possible, however, that testing could reveal that it is not safe to return the facility to service or that the KDHE will not grant the required permits to resume service. Utilization - The utilization rates for ONEOK Partners’ various assets for 2010 and 2009 were as follows: · natural gas processing plants were approximately 69 percent and 68 percent utilized, respectively; · natural gas pipelines were approximately 87 percent and 86 percent subscribed, respectively, and storage facilities were fully subscribed both years; · non-FERC-regulated natural gas liquids pipelines were approximately 56percent and 51 percent subscribed, respectively; · average contracted natural gas storage volumes were approximately 64 percent and 58 percent of storage capacity, respectively; · natural gas liquids fractionators were approximately 93 percent and 88 percent utilized, respectively; · FERC-regulated natural gas liquids gathering pipelines were approximately 70 percent and 58 percent utilized, respectively; and · FERC-regulated natural gas liquids distribution pipelines were approximately 63 percent and 62 percent utilized, respectively. ONEOK Partners calculates utilization on its assets using a weighted-average approach, adjusting for the dates that assets were placed in service during 2010 and 2009.The utilization rate of ONEOK Partners’ FERC-regulated natural gas liquids gathering pipelines reflect Overland Pass Pipeline and its related lateral pipelines until Overland Pass Pipeline Company was deconsolidated in September 2010.The utilization rate of ONEOK Partners’ fractionation facilities reflects leased capacity 31 Table of Contents and the approximate proportional capacity associated with ownership interests noted in the above discussion under “Property.” Distribution Property - We own approximately 18,500 miles of pipeline and other distribution facilities in Oklahoma; approximately 12,800 miles of pipeline and other distribution facilities in Kansas; and approximately 9,700 miles of pipeline and other distribution facilities in Texas. Energy Services Property - Our total natural gas storage capacity under lease is 73.6 Bcf, with maximum withdrawal capability of 2.2 Bcf/d and maximum injection capability of 1.3 Bcf/d.At December 31, 2010, our natural gas transportation capacity was 1.4 Bcf/d, of which 1.1 Bcf/d was contracted under long-term natural gas transportation contracts.Our contracted storage and transportation capacity connects major supply and demand centers throughout the United States and into Canada.Our storage leases are spread across 22 different contracts within the United States. Other Property - We own the 17-story ONEOK Plaza office building, with approximately 517,000 square feet of net rentable space, and an associated parking garage. ITEM 3.LEGAL PROCEEDINGS Thomas F. Boles, et al. v. El Paso Corporation, et al. (f/k/a Will Price, et al. v. Gas Pipelines, et al.,f/k/a Quinque Operating Company, et al. v. Gas Pipelines, et al.), 26th Judicial District, District Court of Stevens County, Kansas, Civil Department, Case No. 99C30 (“Boles I”). Plaintiffs brought suit on May 28, 1999, against us and our division, Oklahoma Natural Gas, four subsidiaries of ONEOK Partners, Mid-Continent Market Center, L.L.C., ONEOK Field Services Company, L.L.C., ONEOK WesTex Transmission, L.L.C. and ONEOK Hydrocarbon, L.P. (formerly Koch Hydrocarbon, LP, successor to Koch Hydrocarbon Company), as well as approximately 225 other defendants.Plaintiffs sought class certification for their claims for monetary damages, alleging that the defendants had underpaid gas producers and royalty owners throughout the United States by intentionally understating both the volume and the heating content of purchased gas.After extensive briefing and a hearing, the Court refused to certify the class sought by plaintiffs. Plaintiffs then filed an amended petition limiting the purported class to gas producers and royalty owners in Kansas, Colorado and Wyoming and limiting the claim to undermeasurement of volumes.On September 18, 2009, the Court denied the plaintiffs' motions for class certification, which, in effect, limits the named plaintiffs to pursuing individual claims against only those defendants who purchased or measured their gas.The plaintiffs’ motion for reconsideration of the Court’s denial of class certification was denied on March 31, 2010. Thomas F. Boles, et al. v. El Paso Corporation, et al. (f/k/a Will Price and Stixon Petroleum, et al. v. Gas Pipelines, et al.), 26th Judicial District, District Court of Stevens County, Kansas, Civil Department, Case No. 03C232 (“Boles II”).This action was filed by the plaintiffs on May 12, 2003, after the Court denied class status in Boles I. Plaintiffs are seeking monetary damages based upon a claim that 21 groups of defendants, including us and our division, Oklahoma Natural Gas, four subsidiaries of ONEOK Partners, Mid-Continent Market Center, L.L.C., ONEOK Field Services Company, L.L.C., ONEOK WesTex Transmission, L.L.C. and ONEOK Hydrocarbon, L.P. (formerly Koch Hydrocarbon, LP, successor to Koch Hydrocarbon Company), intentionally underpaid gas producers and royalty owners by understating the heating content of purchased gas in Kansas, Colorado and Wyoming.Boles II has been consolidated with Boles I for the determination of whether either or both cases may be certified properly as class actions.On September 18, 2009, the Court denied the plaintiffs' motions for class certification, which, in effect, limits the named plaintiffs to pursuing individual claims against only those defendants who purchased or measured their gas.The plaintiffs’ motion for reconsideration of the Court’s denial of class certification was denied on March 31, 2010. Gas Index Pricing Litigation: We, ONEOK Energy Services Company, L.P. (“OESC”) and one other affiliate are defending, either individually or together, against the following lawsuits that claim damages resulting from the alleged market manipulation or false reporting of prices to gas index publications by us and others:Sinclair Oil Corporation v. ONEOK Energy Services Corporation, L.P., et al. (filed in the United States District Court for the District of Wyoming in September 2005, transferred to MDL-1566 in the United States District Court for the District of Nevada); Reorganized FLI, Inc. (formerly J.P. Morgan Trust Company) v. ONEOK, Inc., et al. (filed in the District Court of Wyandotte County, Kansas, in October 2005, transferred to MDL-1566 in the United States District Court for the District of Nevada); Learjet, Inc., et al. v. ONEOK, Inc., et al. (filed in the District Court of Wyandotte, Kansas, in November 2005, transferred to MDL-1566 in the 32 Table of Contents United States District Court for the District of Nevada); Breckenridge Brewery of Colorado, LLC, et al. v. ONEOK, Inc., et al. (filed in the District Court of Denver County, Colorado, in May 2006, transferred to MDL-1566 in the United States District Court for the District of Nevada); Arandell Corporation, et al. v. Xcel Energy, Inc., et al. (filed in the Circuit Court for Dane County, Wisconsin, in December 2006, transferred to MDL-1566 in the United States District Court for the District of Nevada); Heartland Regional Medical Center, et al. v. ONEOK, Inc., et al. (filed in the Circuit Court of Buchanan County, Missouri, in March 2007, transferred to MDL-1566 in the United States District Court for the District of Nevada); NewPage Wisconsin System v. CMS Energy Resource Management Company, et al. (filed in the Circuit Court for Wood County, Wisconsin, in March 2009, transferred to MDL-1566 in the United States District Court for the District of Nevada and now consolidated with the Arandell case).In each of these lawsuits, the plaintiffs allege that we, OESC and one other affiliate and approximately ten other energy companies and their affiliates engaged in an illegal scheme to inflate natural gas prices by providing false information to gas price index publications.All of the complaints arise out of the CFTC investigation into and reports concerning false gas price index-reporting or manipulation in the energy marketing industry during the years from 2000 to 2002.Other than as noted below, pretrial discovery has been suspended in each of the cases, waiting on rulings by the Court on pending motions. On January 8, 2009, summary judgment was granted in favor of all of the defendants except one in the Breckenridge case, and judgment was entered against the plaintiffs in favor of those defendants, including us, OESC and our other affiliate.The judgment against the plaintiffs in the Breckenridge case is not final for purposes of appeal until the plaintiffs’ remaining claim against the one defendant has been resolved.We continue to analyze all claims and are vigorously defending against them. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS No matter was submitted to a vote of our security holders, through the solicitation of proxies or otherwise, during the fourth quarter 2010. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES MARKET INFORMATION AND HOLDERS Our common stock is listed on the NYSE under the trading symbol “OKE.”The corporate name ONEOK is used in newspaper stock listings.The following table sets forth the high and low closing prices of our common stock for the periods indicated: Year Ended Year Ended December 31, 2010 December 31, 2009 High Low High Low First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ At February 14, 2011, there were 15,979 holders of record of our 107,021,170 outstanding shares of common stock. DIVIDENDS The following table sets forth the quarterly dividends declared and paid per share of our common stock during the periods indicated: Years Ended December 31, First Quarter $ $ $ Second Quarter $ $ $ Third Quarter $ $ $ Fourth Quarter $ $ $ Total $ $ $ 33 Table of Contents In January 2011, we declared a dividend of $0.52 per share ($2.08 per share on an annualized basis) for the fourth quarter of 2010, which was paid on February 14, 2011, to shareholders of record as of January 31, 2011. ISSUER PURCHASES OF EQUITY SECURITIES The following table sets forth information relating to our purchases of our common stock for the periods shown: Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number (or Approximate Dollar Value) of Shares (or Units) that May Be Purchased Under the Plans or Programs October 1-31, 2010 (a) - - November 1-30, 2010 (a), (b) - - December 1-31, 2010 (a), (b) - - Total - - (a) - Includes shares withheld pursuant to attestation of ownership and deemed tendered to us in connection with the exercise of stock options under the ONEOK, Inc. Long-Term Incentive Plan, as follows: 23,954 shares for the period of October 1-31, 2010 112,467 shares for the period of November 1-30, 2010 23,478 shares for the period of December 1-31, 2010 (b) - Includes shares repurchased directly from employees, pursuant to our Employee Stock Award Program, as follows: 10 shares for the period November 1-30, 2010 4,823 shares for the period December 1-31, 2010 EMPLOYEE STOCK AWARD PROGRAM Under our Employee Stock Award Program, we issued, for no consideration, to all eligible employees (all full-time employees and employees on short-term disability) one share of our common stock when the per-share closing price of our common stock on the NYSE was for the first time at or above $26 per share.We have issued and will continue to issue, for no consideration, one additional share of our common stock to all eligible employees when the closing price on the NYSE is for the first time at or above each one dollar increment above $26 per share.The total number of shares of our common stock available for issuance under this program is 300,000. On December 21, 2010, our common stock closed above $55 per share.Accordingly, 4,823 shares were issued to all eligible employees as of that date.Through December 31, 2010, a total of 149,175 shares has been issued to employees under this program.Since December 31, 2010, our common stock has closed above $64 per share, and an additional 43,394 shares have been issued to employees resulting from each one-dollar increment since the award in December 2010.The shares issued under this program have not been registered under the Securities Act, in reliance upon the position taken by the SEC (see Release No. 6188, dated February 1, 1980) that the issuance of shares to employees pursuant to a program of this kind does not require registration under the Securities Act. PERFORMANCE GRAPH The following performance graph compares the performance of our common stock with the S&P 500 Index and the S&P Utilities Index during the period beginning on December 31, 2005, and ending on December 31, 2010.The graph assumes a $100 investment in our common stock and in each of the indices at the beginning of the period and a reinvestment of dividends paid on such investments throughout the period. 34 Table of Contents Value of $100 Investment Assuming Reinvestment of Dividends At December 31, 2005, and at the End of Every Year Through December 31, 2010, Among ONEOK, Inc., The S&P 500 Index and The S&P Utilities Index Cumulative Total Return Years Ended December 31, ONEOK, Inc. $ S&P 500 Index $ S&P Utilities Index (a) $ (a) - The Standard & Poors Utilities Index is comprised of the following companies: AES Corp.; Allegheny Energy, Inc.; Ameren Corp.; American Electric Power Co., Inc.; Centerpoint Energy, Inc.; CMS Energy Corp.; Consolidated Edison, Inc.; Constellation Energy Group, Inc.; Dominion Resources, Inc.;DTE Energy Co.;Duke Energy Corp.;Edison International; Entergy Corp.; EQT Corporation; Exelon Corp.; FirstEnergy Corp.; FPL Group, Inc.; Integrys Energy Group, Inc.; NextEra Energy, Inc.; Nicor, Inc.; NiSource, Inc.; Northeast Utilities; NRG Energy, Inc.; Pepco Holdings, Inc.; PG&E Corp.; Pinnacle West Capital Corp.; PPL Corp.; Progress Energy, Inc.; Public Service Enterprise Group, Inc.; SCANA Corp.; Sempra Energy; Southern Co.; TECO Energy, Inc.; Wisconsin Energy Corp.; and Xcel Energy, Inc. ITEM 6.SELECTED FINANCIAL DATA The following table sets forth our selected financial data for each of the periods indicated: Years Ended December 31, (Millions of dollars except per share amounts) Revenues $ Net income $ Net income attributable to ONEOK $ Total assets $ Long-term debt, including current maturities $ Basic earnings per share $ Diluted earnings per share $ Dividends declared per common share $ 35 Table of Contents ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion and analysis should be read in conjunction with our audited consolidated financial statements and the Notes to Consolidated Financial Statements in this Annual Report. RECENT DEVELOPMENTS The following discussion highlights some of our planned activities, recent achievements and significant issues affecting us.Please refer to the “Financial Results and Operating Information,” and “Liquidity and Capital Resources” sections of Management’s Discussion and Analysis of Financial Condition and Results of Operation and our consolidated financial statements and Notes to Consolidated Financial Statements for additional information. ONEOK Partners’ Growth Projects - ONEOK Partners has announced in 2010 and early 2011 approximately $1.8 billion to $2.1 billion in growth projects, primarily in the Williston Basin in North Dakota and the Cana-Woodford Shale and Granite Wash areas in Oklahoma and Texas, that will enable ONEOK Partners to meet the rapidly growing needs of crude oil and natural gas producers as they increase their drilling activities. Williston Basin Projects - Drilling rig counts in Dunn, McKenzie and Williams counties in North Dakota have increased dramatically since the beginning of 2010.The development of the reserves in the Bakken Shale and Three Forks formations in the Williston Basin are being driven primarily by crude oil economics, with the associated natural gas production having a high NGL content.Current natural gas processing and natural gas liquids infrastructure in the Williston Basin is being expanded to accommodate the additional production from the increased development activities. ONEOK Partners is the largest independent gatherer and processor of natural gas in the Williston Basin.With its natural gas gathering and processing business’ existing infrastructure and acreage dedications, ONEOK Partners is well positioned to provide critical midstream services to crude oil and natural gas producers as they develop Bakken Shale and Three Forks reserves.Additional natural gas liquids infrastructure is also needed due to the continued NGL production growth that has saturated the area’s current truck and railcar transportation capacity and market.The following provides additional details about the individual projects: Williston Basin Processing Plants and related projects - ONEOK Partners announced plans to construct three new 100 MMcf/d natural gas processing facilities, the Garden Creek plant in eastern McKenzie County, North Dakota, and the Stateline I and II plants in western Williams County, North Dakota.In addition, ONEOK Partners plans to make investments in related natural gas liquids infrastructure, expansions and upgrades to its existing gathering and compression infrastructure and new well connections associated with these plants.The Garden Creek plant and related projects are expected to be in service by the end of 2011 and cost approximately $350 million to $415 million, excluding AFUDC.The Stateline I plant, which is expected to be in service during the third quarter of 2012, and related projects are expected to cost approximately $300 million to $355 million, excluding AFUDC.The Stateline II plant, which is expected to be in service during the first half of 2013, and related projects are expected to cost approximately $260 million to $305 million, excluding AFUDC.These projects are in ONEOK Partners’ natural gas gathering and processing business. Bakken Pipeline and related projects - ONEOK Partners announced plans to build a 525- to 615-mile natural gas liquids pipeline, the Bakken Pipeline, that will transport unfractionated NGLs from the Williston Basin in North Dakota to the Overland Pass Pipeline.The Bakken Pipeline will have capacity to transport initially up to 60 MBbl/d of unfractionated NGL production from ONEOK Partners’ natural gas gathering and processing assets in the Williston Basin originating in eastern Montana and connecting to the Overland Pass Pipeline in northeastern Colorado.The unfractionated NGLs will then be delivered to ONEOK Partners’ existing natural gas liquids fractionation and distribution infrastructure in the Mid-Continent.Additional pump facilities could increase the Bakken Pipeline’s capacity to 110 MBbl/d.Supply commitments for the Bakken Pipeline will be anchored by NGL production from ONEOK Partners’ natural gas processing plants.ONEOK Partners is also discussing NGL supply commitments with third-party processors.Following receipt of all necessary permits, construction of the 12-inch diameter pipeline is expected to begin in the second quarter of 2012 and be in service during the first half of 2013.Project costs for the new pipeline are estimated to be $450 million to $550 million, excluding AFUDC. The unfractionated NGLs from the Bakken Pipeline and other supply sources under development in the Rockies will require additional pump stations and the expansion of existing pump stations on the Overland Pass Pipeline.These additions and expansions will increase the capacity of Overland Pass Pipeline to 255 MBbl/d.ONEOK Partners’ anticipated share of the costs for this project is estimated to be $35 million to $40 million, excluding AFUDC.The Bakken Pipeline and related projects are in ONEOK Partners’ natural gas liquids business. 36 Table of Contents Bushton Fractionator Expansion - To accommodate the additional volume from the Bakken Pipeline, ONEOK Partners will invest $110 million to $140 million, excluding AFUDC, to expand and upgrade its existing fractionation capacity at Bushton, Kansas, increasing its capacity to 210 MBbl/d from 150 MBbl/d.This project is expected to be in service during the first half of 2013 and is in ONEOK Partners’ natural gas liquids business. Cana-Woodford Shale and Granite Wash projects - In addition to the growth projects in the Williston Basin, ONEOK Partners has also announced plans to invest approximately $270 million to $330 million, excluding AFUDC, in its existing Mid-Continent infrastructure, primarily in the Cana-Woodford Shale and Granite Wash areas.The expansions and upgrades will increase ONEOK Partners’ ability to accommodate the growing natural gas and NGL supply from producers and natural gas processors as drilling activities increase in these areas.These investments will expand its ability to transport unfractionated NGLs from these supply areas to fractionation facilities in Oklahoma and Texas and distribute purity NGL products to the Mid-Continent, Gulf Coast and upper Midwest market centers.A portion of these investments will also allow ONEOK Partners to increase utilization in its natural gas processing capacity in Oklahoma. ONEOK Partners also announced plans to construct more than 230 miles of natural gas liquids pipeline that will expand its existing Mid-Continent natural gas liquids gathering system in the Cana-Woodford Shale and Granite Wash areas.The pipeline will connect to three new third-party natural gas processing facilities that are under construction and to three existing third-party natural gas processing facilities that are being expanded.Additionally, ONEOK Partners will install additional pump stations on the Arbuckle Pipeline to increase its capacity to 240 MBbl/d.When completed, these projects are expected to add approximately 75 to 80 MBbl/d of raw, unfractionated NGLs to ONEOK Partners’ existing natural gas liquids gathering systems.These projects are expected to be in service during the first half of 2012 and cost approximately $180 million to $240 million, excluding AFUDC.These projects are in ONEOK Partners’ natural gas liquids business. ONEOK Partners will invest an additional $55 million in the Cana-Woodford Shale development in Oklahoma.The investments include approximately $20 million for new well connections in 2010 and 2011 to gather additional Cana-Woodford Shale natural gas volumes.In addition, ONEOK Partners completed in the fourth quarter of 2010 the connection of its Western Oklahoma natural gas gathering system to its existing Maysville natural gas processing facility in central Oklahoma and the connection of a new natural gas processing plant to its natural gas liquids gathering system.These projects are in ONEOK Partners’ natural gas gathering and processing and natural gas liquids businesses, respectively. Sterling I Pipeline Expansion - ONEOK Partners will install seven additional pump stations for approximately $36 million, excluding AFUDC, along its existing Sterling I natural gas liquids distribution pipeline, increasing its capacity by 15 MBbl/d, which will be supplied by ONEOK Partners’ Mid-Continent natural gas liquids infrastructure.The Sterling I pipeline transports NGL purity products from ONEOK Partners’ fractionator in Medford, Oklahoma, to the Mont Belvieu, Texas, market center and is currently operating at capacity.The pump stations are expected to be in service in the second half of 2011.This project is in ONEOK Partners’ natural gas liquids business. For a discussion of capital expenditure financing, see “Capital Expenditures” in “Liquidity and Capital Resources” beginning on page 55. Stock Repurchase Program - In October 2010, our Board of Directors authorized a three-year stock repurchase program to buy up to $750 million of our outstanding common stock, subject to the limitation that purchases will not exceed $300 million in any one calendar year. If shares are repurchased, they will be acquired from time to time in open-market transactions or through privately negotiated transactions at our discretion, subject to market conditions and other factors. Any purchases will be funded by our available cash, free cash flow and short-term borrowings. The program will terminate upon completion of the repurchase of $750 million of common stock or on December 31, 2013, whichever occurs first.As of February 21, 2011, no shares have been repurchased under the program. Overland Pass Pipeline Company - In September 2010, ONEOK Partners completed a transaction to sell a 49-percent ownership interest in Overland Pass Pipeline Company to a subsidiary of Williams Partners resulting in each joint-venture member now owning 50 percent of Overland Pass Pipeline Company.In accordance with the joint-venture agreement, ONEOK Partners received approximately $423.7 million in cash at closing.ONEOK Partners used the proceeds from the transaction to repay short-term debt and to fund a portion of its recently announced capital projects.A subsidiary of Williams Partners has elected to become the operator of Overland Pass Pipeline Company and is expected to assume the role of operator in the second quarter of 2011.As a result of the transaction, ONEOK Partners no longer controls Overland Pass Pipeline Company and began accounting for the investment under the equity method of accounting in September 2010.In connection with the deconsolidation of Overland Pass Pipeline Company, ONEOK Partners recognized a gain of approximately $16.3 million. 37 Table of Contents ONEOK Partners’ Commercial Paper Program - In June 2010, ONEOK Partners established a commercial paper program providing for the issuance of up to $1.0 billion of unsecured commercial paper notes.Amounts outstanding under the commercial paper program reduce the borrowings available under the ONEOK Partners Credit Agreement.In July 2010, ONEOK Partners repaid all borrowings outstanding under the ONEOK Partners Credit Agreement with proceeds from the issuance of commercial paper. ONEOK Partners’ Debt Maturity - In June 2010, ONEOK Partners repaid $250 million of maturing senior notes with available cash and short-term borrowings.With the repayment of these notes, ONEOK Partners no longer has any obligation to offer to repurchase the $225 million senior notes due March 2011 in the event that ONEOK Partners’ long-term debt credit ratings fall below investment grade. ONEOK Partners’ Debt Issuance - In January 2011, ONEOK Partners completed an underwritten public offering of $1.3 billion senior notes, consisting of $650 million of 3.25-percent senior notes due 2016 and $650 million of 6.125-percent senior notes due 2041.The net proceeds from the offering of approximately $1.28 billion were used to repay amounts outstanding under ONEOK Partners’ commercial paper program and for general partnership purposes, including capital expenditures, and will be used to repay the $225 million principal amount of senior notes due March 2011. ONEOK Partners’ Equity Issuance - In February 2010, ONEOK Partners completed an underwritten public offering of 5,500,900 common units, including the partial exercise by the underwriters of their over-allotment option, at a public offering price of $60.75 per common unit, generating net proceeds of approximately $322.7 million. In conjunction with the offering, ONEOK Partners GP contributed $6.8 million in order to maintain its 2-percent general partner interest. ONEOK Partners used the proceeds from the sale of common units and the general partner contribution to repay borrowings under the ONEOK Partners Credit Agreement and for general partnership purposes. Dividends/Distributions - During 2010, we paid dividends totaling $1.82 per share, an increase of approximately 11.0 percent over the $1.64 per share paid during 2009.We declared a quarterly dividend of $0.52 per share ($2.08 per share on an annualized basis) in January 2011, an increase of approximately 18.2 percent over the $0.44 declared in January 2010.During 2010, ONEOK Partners paid cash distributions totaling $4.46 per unit, an increase of approximately 3.0 percent over the $4.33 per unit paid during 2009.A cash distribution from ONEOK Partners of $1.14 per unit ($4.56 per unit on an annualized basis) was declared in January 2011, an increase of approximately 3.6 percent over the $1.10 declared in January 2010. REGULATORY Environmental Liabilities -We are subject to multiple historical and wildlife preservation laws and environmental regulations affecting many aspects of our present and future operations.Regulated activities include those involving air emissions, stormwater and wastewater discharges, handling and disposal of solid and hazardous wastes, hazardous materials transportation, and pipeline and facility construction.These laws and regulations require us to obtain and comply with a wide variety of environmental clearances, registrations, licenses, permits and other approvals.Failure to comply with these laws, regulations, permits and licenses may expose us to fines, penalties and/or interruptions in our operations that could be material to our results of operations.If a leak or spill of hazardous substances or petroleum products occurs from pipelines or facilities that we own, operate or otherwise use, we could be held jointly and severally liable for all resulting liabilities, including response, investigation and clean-up costs, which could affect materially our results of operations and cash flows.In addition, emission controls required under the Clean Air Act and other similar federal and state laws could require unexpected capital expenditures at our facilities.We cannot assure that existing environmental regulations will not be revised or that new regulations will not be adopted or become applicable to us.Revised or additional regulations that result in increased compliance costs or additional operating restrictions could have a material adverse effect on our business, financial condition and results of operations. In May 2010, the EPA finalized the “Tailoring Rule” that will regulate greenhouse gas emissions at new or modified facilities that meet certain criteria.Affected facilities will be required to review best available control technology, conduct air-quality analysis, impact analysis and public reviews with respect to such emissions.The rule was phased in beginning January 2011 and, at current emission threshold levels, will have a minimal impact on our existing facilities.The EPA has stated it will consider lowering the threshold levels over the next five years, which could increase the impact on our existing facilities;however, potential costs, fees or expenses associated with the potential adjustments are unknown. In addition, the EPA issued a proposed rule on air-quality standards, “National Emission Standards for Hazardous Air Pollutants for Reciprocating Internal Combustion Engines,” also known as RICE NESHAP, scheduled to be adopted in 2013.The rule will require capital expenditures over the next three years for the purchase and installation of new emissions-control 38 Table of Contents equipment. We do not expect these expenditures to have a material impact on our results of operations, financial position or cash flows. Financial Markets Legislation -In July 2010, the Dodd-Frank Act was enacted, representing a far-reaching overhaul of the framework for regulation of United States financial markets.Various regulatory agencies, including the SEC and the CFTC, have proposed regulations for implementation of many of the provisions of the Dodd-Frank Act and are currently seeking comments on the proposals.We expect additional proposed regulations as the remaining provisions of the Dodd-Frank Act are implemented.Until the final regulations are established, we are unable to ascertain how we may be affected.Based on our assessment of the proposed regulations issued to date, we expect to be able to continue to participate in financial markets for hedging certain risks inherent in our business, including commodity and interest rate risks; however, the costs of doing so may increase as a result of the new legislation.We may also incur additional costs associated with our compliance with the new regulations and anticipated additional record-keeping, reporting and disclosure obligations. Health Care Legislation - In March 2010, the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010 (collectively, the Health Care Acts) were signed into law.Based on our preliminary analysis of the Health Care Acts, we do not expect a significant impact to our benefit plans or their related costs.We do not participate in the federal retiree prescription drug subsidy program, for which the tax treatment was changed as a result of the Health Care Acts, and accordingly, are not impacted by the change in tax treatment of the subsidy.With the exception of increasing our dependent care age requirement to age 26 from age 24, our health plans provide coverage levels that meet the near-term minimum requirements outlined in the Health Care Acts. We continue to evaluate the implications of the provisions of the Health Care Acts and expect to continue to provide benefit plan options that meet the provisions outlined by the Health Care Acts. Other - Several regulatory initiatives impacted the earnings and future earnings potential for our Distribution segment.See discussion of our Distribution segment’s regulatory initiatives beginning on page 49. IMPACT OF NEW ACCOUNTING STANDARDS Information about the impact of new accounting standards is included in Note A of the Notes to Consolidated Financial Statements in this Annual Report.ASU 2010-06, “Improving Disclosures about Fair Value Measurements,” is a disclosure only standard, which did not have a material impact.See NoteB of the Notes to Consolidated Financial Statements for discussion of our fair value measurements. ESTIMATES AND CRITICAL ACCOUNTING POLICIES The preparation of our consolidated financial statements and related disclosures in accordance with GAAP requires us to make estimates and assumptions with respect to values or conditions that cannot be known with certainty that affect the reported amount of assets and liabilities, and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements.These estimates and assumptions also affect the reported amounts of revenue and expenses during the reporting period.Although we believe these estimates and assumptions are reasonable, actual results could differ from our estimates. The following is a summary of our most critical accounting policies, which are defined as those estimates and policies most important to the portrayal of our financial condition and results of operations and requiring management’s most difficult, subjective or complex judgment, particularly because of the need to make estimates concerning the impact of inherently uncertain matters.We have discussed the development and selection of our estimates and critical accounting policies with the Audit Committee of our Board of Directors. Fair Value Measurements -Determining Fair Value - We define fair value as the price that would be received to sell an asset or transfer a liability in an orderly transaction between market participants at the measurement date.We use the market and income approaches to determine the fair value of our assets and liabilities and consider the markets in which the transactions are executed.While many of the contracts in our portfolio are executed in liquid markets where price transparency exists, some contracts are executed in markets for which market prices may exist but the market may be relatively inactive.This results in limited price transparency that requires management’s judgment and assumptions to estimate fair values.Inputs into our fair value estimates include commodity exchange prices, over-the-counter quotes, volatility, historical correlations of pricing data and LIBOR and other liquid money market instrument rates.We also utilize internally developed basis curves that incorporate observable and unobservable market data.We validate our valuation inputs with third-party information and settlement prices from other sources, where available.In addition, as prescribed by the income approach, we compute the fair value of our derivative portfolio by discounting the projected future cash flows 39 Table of Contents from our derivative assets and liabilities to present value.The interest-rate yields used to calculate the present-value discount factors are derived from LIBOR, Eurodollar futures and Treasury swaps.The projected cash flows are then multiplied by the appropriate discount factors to determine the present value or fair value of our derivative instruments.We also take into consideration the potential impact on market prices of liquidating positions in an orderly manner and over a reasonable period of time using current market conditions.We consider current market data in evaluating counterparties’, as well as our own, nonperformance risk by using specific and sector bond yields and also monitor the credit default swap markets, net of collateral.Although we use our best estimates to determine the fair value of the derivative contracts we have executed, the ultimate market prices realized could differ from our estimates, and the differences could be material. Fair Value Hierarchy - At each balance sheet date, we utilize a fair value hierarchy to classify fair value amounts recognized or disclosed in our financial statements based on the observability of inputs used to estimate such fair value.The levels of the hierarchy are described below: · Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities; · Level 2 - Significant observable pricing inputs other than quoted prices included within Level 1 that are, either directly or indirectly, observable as of the reporting date.Essentially, this represents inputs that are derived principally from or corroborated by observable market data; and · Level 3 - May include one or more unobservable inputs that are significant in establishing a fair value estimate.These unobservable inputs are developed based on the best information available and may include our own internal data. Determining the appropriate classification of our fair value measurements within the fair value hierarchy requires management’s judgment regarding the degree to which market data is observable or corroborated by observable market data. Transfers in and out of Level 3 typically result from derivatives for which fair value is determined based on multiple inputs. If prices change for a particular input from the previous measurement date to the current measurement date, the impact could result in the derivative being moved between Level 2 and Level 3, depending upon management’s judgment of the significance of the price change of that particular input to the total fair value of the derivative. For more information on our fair value measurements, fair value sensitivity and a discussion of the market risk of pricing changes, see Item 7A, Quantitative and Qualitative Disclosures about Market Risk and Note B of the Notes to Consolidated Financial Statements in this Annual Report. Derivatives, Accounting for Financially Settled Transactions and Risk Management Activities - We engage in wholesale energy marketing, retail marketing, trading and risk management activities.We record all derivative instruments at fair value, with the exception of normal purchases and normal sales that are expected to result in physical delivery. Market value changes result in a change in the fair value of our derivative instruments.The accounting for changes in the fair value of a derivative instrument depends on whether it has been designated and qualifies as part of a hedging relationship and, if so, the nature of the risk being hedged and how effective the hedging instrument is.When possible, we implement effective hedging strategies using derivative instruments that qualify as hedges for accounting purposes.If the derivative instrument does not qualify or is not designated as part of a hedging relationship, then we account for changes in fair value of the derivative in earnings as they occur.Commodity price volatility may have a significant impact on the gain or loss in any given period. To reduce our exposure to fluctuations in natural gas, NGLs and condensate prices, we periodically enter into futures, forwards, options or swap transactions in order to hedge anticipated purchases and sales of natural gas, NGLs and condensate and fuel requirements.Interest-rate swaps are also used to manage interest-rate risk.Under certain conditions, we designate these derivative instruments as a hedge against our exposure to changes in fair values or cash flow.For hedges of exposure to changes in cash flow, the effective portion of the gain or loss on the derivative instrument is reported initially as a component of accumulated other comprehensive income (loss) and is subsequently recorded to earnings when the forecasted transaction affects earnings.Any ineffectiveness of designated hedges is reported in earnings during the period the ineffectiveness occurs.However, if a derivative instrument is ineligible for hedge accounting or if the cash flow hedge is not property designated, changes in fair value of the derivative instrument would be recorded currently in earnings.Additionally, if a cash flow hedge ceases to qualify for hedge accounting treatment because it is no longer probable that the forecasted transaction will occur, the change in fair value of the derivative instrument would be recognized in earnings. For hedges against our exposure in changes in fair value, the gain or loss on the derivative instrument is recognized in earnings during the period of change together with the offsetting gain or loss on the hedged item attributable to the risk being hedged.We do not believe that changes in our fair value estimates of our derivative instruments have a material impact on our results of operations as the majority of our derivatives are accounted for as hedges for which ineffectiveness is not 40 Table of Contents material.We assess the effectiveness of hedging relationships quarterly by performing an effectiveness test on our hedging relationships to determine whether they are highly effective on a retrospective and prospective basis. Upon election, many of our purchase and sale agreements that otherwise would be required to follow the accounting for derivative instruments qualify as normal purchases and normal sales that result in physical delivery and are therefore exempt from fair value accounting treatment. For more information on our derivatives and risk management activities, fair value sensitivity and a discussion of the market risk of pricing changes, see Item 7A, Quantitative and Qualitative Disclosures about Market Risk and Note C of the Notes to Consolidated Financial Statements in this Annual Report for additional discussion. Impairment of Goodwill and Long-Lived Assets, including Intangible Assets - We assess our goodwill and indefinite-lived intangible assets for impairment at least annually as of July 1.There were no impairment charges resulting from our 2010, 2009 or 2008 impairment tests. As part of our impairment test, an initial assessment is made by comparing the fair value of a reporting unit with its book value, including goodwill.To estimate the fair value of our reporting units, we use two generally accepted valuation approaches, an income approach and a market approach, using assumptions consistent with a market participant’s perspective.Under the income approach, we use anticipated cash flows over a period of years plus a terminal value and discount these amounts to their present value using appropriate discount rates.Under the market approach, we apply multiples to forecasted cash flows.The multiples used are consistent with historical asset transactions.The forecasted cash flows are based on average forecasted cash flows over a period of years. Our estimates of fair value significantly exceeded the book value of our reporting units and our indefinite-lived intangible assets in our July 1, 2010, impairment test.Even if the estimated fair values used in our July 1, 2010, impairment tests were reduced by 10 percent, no impairment charges would have resulted.The following table sets forth our goodwill, by segment, at both December 31, 2010 and 2009: (Thousands of dollars) ONEOK Partners $ Distribution Energy Services Other Total goodwill $ As part of our indefinite-lived intangible asset impairment test, we compare the estimated fair value of our indefinite-lived intangible assets with their book values.The fair value of our indefinite-lived intangible assets is estimated using the market approach.Under the market approach, we apply multiples to forecasted cash flows of the assets associated with our indefinite-lived intangible assets.The multiples used are consistent with historical asset transactions.We determined that there were no impairments to our indefinite-lived intangible assets in 2010, 2009 or 2008. We assess our long-lived assets, including intangible assets with finite useful lives, for impairment whenever events or changes in circumstances indicate that an asset’s carrying amount may not be recoverable.An impairment is indicated if the carrying amount of a long-lived asset exceeds the sum of the undiscounted future cash flows expected to result from the use and eventual disposition of the asset.If an impairment is indicated we record an impairment loss equal to the difference between the carrying value and the fair value of the long-lived asset.We determined that there were no asset impairments in 2010, 2009 or 2008. For the investments we account for under the equity method, the impairment test considers whether the fair value of the equity investment as a whole, not the underlying net assets, has declined and whether that decline is other than temporary.Therefore, we periodically re-evaluate the amount at which we carry our equity method investments to determine whether current events or circumstances warrant adjustments to our carrying value. We determined that there were no impairments to our investments in unconsolidated affiliates in 2010, 2009 or 2008. Our impairment tests require the use of assumptions and estimates such as industry economic factors and the profitability of future business strategies.If actual results are not consistent with our assumptions and estimates or our assumptions and estimates change due to new information, we may be exposed to future impairment charges. 41 Table of Contents See Notes A, D, and E of the Notes to Consolidated Financial Statements in this Annual Report for additional discussion of goodwill and long-lived assets. Pension and Postretirement Employee Benefits - We have defined benefit retirement plans covering certain full-time employees.We sponsor welfare plans that provide postretirement medical and life insurance benefits to certain employees who retire with at least five years of service.Our actuarial consultant calculates the expense and liability related to these plans and uses statistical and other factors that attempt to anticipate future events.These factors include assumptions about the discount rate, expected return on plan assets, rate of future compensation increases, age and employment periods.In determining the projected benefit obligations and costs, assumptions can change from period to period and may result in material changes in the costs and liabilities we recognize.See Note L of the Notes to Consolidated Financial Statements in this Annual Report for additional information. Assumed health care cost-trend rates have a significant effect on the amounts reported for our health care plans.A one percentage point change in assumed health care cost trend rates would have the following effects. One Percentage One Percentage Point Increase Point Decrease (Thousands of dollars) Effect on total of service and interest cost $ $ ) Effect on postretirement benefit obligation $ $ ) During 2010, we recorded net periodic benefit costs of $32.6 million related to our defined benefit pension plans and $20.9 million related to postretirement benefits.We estimate that in 2011, we will record net periodic benefit costs of $40.0 million related to our defined benefit pension plans and $19.9 million related to postretirement benefits.In determining our estimated expenses for 2011, we assumed an 8.25-percent expected return on plan assets and a discount rate of 5.5 percent.A decrease in our expected return on plan assets to 8.0 percent would increase our 2011 estimated net periodic benefit costs by approximately $2.3 million for our defined benefit pension plans and would not have a significant impact on our postretirement benefit plans.A decrease in our assumed discount rate to 5.25 percent would increase our 2011 estimated net periodic benefit costs by approximately $3.0 million for our defined benefit pension plans and would not have a significant impact on our postretirement benefit plans.During 2010, we made contributions of $96.8 million and $12.5 million to our defined benefit pension plans and postretirement benefit plans, respectively.These contributions to our defined benefit pension plans included $57.0 million attributable to the 2011 plan year. We anticipate our total 2011 contributions will include an additional $4.3 million for our defined benefit pension plans and $13.9 million for our postretirement benefit plans. Contingencies - Our accounting for contingencies covers a variety of business activities, including contingencies for legal and environmental exposures.We accrue these contingencies when our assessments indicate that it is probable that a liability has been incurred or an asset will not be recovered, and an amount can be reasonably estimated.We base our estimates on currently available facts and our assessments of the ultimate outcome or resolution.Accruals for estimated losses from environmental remediation obligations generally are recognized no later than the completion of a remediation feasibility study.Recoveries of environmental remediation costs from other parties are recorded as assets when their receipt is deemed probable.Our expenditures for environmental evaluation, mitigation, remediation and compliance to date have not been significant in relation to our financial position or results of operations, and our expenditures related to environmental matters had no material effect on earnings or cash flows during 2010, 2009 and 2008.Actual results may differ from our estimates resulting in an impact, positive or negative, on earnings.See Note P of the Notes to Consolidated Financial Statements in this Annual Report for additional discussion of contingencies. 42 Table of Contents FINANCIAL RESULTS AND OPERATING INFORMATION Consolidated Operations Selected Financial Results - The following table sets forth certain selected financial results for the periods indicated: Variances Variances Years Ended December 31, 2010 vs. 2009 2009 vs. 2008 Financial Results Increase (Decrease) Increase (Decrease) (Millions of dollars) Revenues $ 17 % $ ) %) Cost of sales and fuel 20 % ) %) Net margin 3
